EXHIBIT 10.1

ASSET PURCHASE AGREEMENT


BETWEEN


GAHC3 NEBRASKA SENIOR HOUSING PORTFOLIO, LLC (“Purchaser”)
and
DIAL - RIDGEWOOD SENIOR LIVING, L.L.C.
and
SILVERCREST FOUNTAIN VIEW INDEPENDENT LIVING L.P. (“Sellers”)








March 13, 2015





--------------------------------------------------------------------------------



TABLE OF CONTENTS
 
 
 
ARTICLE I.
PURCHASE AND SALE
3
1.1
Transfer of Assets at the Closing
3
1.2
Excluded Assets
4
1.3
Closing Mechanics
4
1.4
Purchase Price
5
1.5
Payment of Purchase Price
5
1.6
Assumed Liabilities and Excluded Liabilities
6
1.7
Allocation of Purchase Price
7
1.8
Diligence Period
7
ARTICLE II.
REPRESENTATIONS, WARRANTIES AND COVENANTS OF SELLER
8
2.1
Organization and Qualification
8
2.2
Authority; Binding Effect
8
2.3
Licenses
8
2.4
Governmental Authorities
9
2.5
Taxes
9
2.6
No Defaults or Consents
10
2.7
Contracts
10
2.8
Title to Property and Related Matters
11
2.9
Hazardous Substances
13
2.10
Patriot Act
14
2.11
Survey Reports, Etc.; Compliance with Law
14
2.12
Capital Expenditures
15
2.13
Absence of Notices
16
2.14
Resident Records
16
2.15
Advance Payments and Resident Funds
16
2.16
Medicare and Medicaid Participation
16
2.17
Licensed Beds and Units
19
2.18
Intellectual Property
20
2.19
Financial Statements
20
2.20
No Litigation
21
2.21
Absence of Certain Changes or Events
21
2.22
Condition of Assets
21
2.23
Employee and Labor Relations
22
2.24
Employee Benefit Plans
23
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 


i

--------------------------------------------------------------------------------



2.25
Inventory
25
2.26
Insurance
25
2.27
Related-Party Transactions
25
2.28
Broker
26
2.29
Truth of Warranties, Representations and Statements
26
ARTICLE III.
REPRESENTATIONS AND WARRANTIES OF PURCHASER
26
3.1
Organization
26
3.2
Authority, Binding Effect
26
3.3
No Violation
26
3.4
Broker
27
3.5
Truth of Warranties, Representations and Statements
27
ARTICLE IV.
ADDITIONAL COVENANTS OF SELLER
27
4.1
Interim Operations
27
4.2
Borrowing
28
4.3
Full Access and Disclosure
28
4.4
Consents and Satisfaction of Conditions
29
4.5
Compliance With Laws
29
4.6
Taxes
29
4.7
No Disposition of Assets
29
4.8
Further Documentation
30
4.9
Confidentiality
30
4.10
Title Insurance and Survey; Environmental Assessments
30
4.11
Financial Information
31
4.12
Certain Employment Matters
31
4.13
No Shop
31
4.14
Cost Reports
32
4.15
Employment Records; Resident Records
32
4.16
Surveys; Resolution of Audit Deficiencies; Cooperation
33
4.17
COBRA Compliance
33
4.18
Capital Expenditures
34
4.19
Changes in Representations and Warranties
34
4.20
Appointment of Sellers’ Agent
34
4.21
Restrictions on Distributions by Seller
35
4.22
Transfer Agreements and Provider Agreements
35
ARTICLE V.
COVENANTS OF PURCHASER
36
5.1
Confidentiality
36
5.2
Compliance with Laws
36
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 


ii

--------------------------------------------------------------------------------



5.3
Books and Records
36
5.4
Cooperation
37
5.6
Further Documentation
39
5.7
Changes in Representations and Warranties
39
ARTICLE VI.
OTHER COVENANTS
39
6.1
Residents Rents; Accounts Receivable; Move-In Deposits and Move-In Fees
39
6.2
Medicaid and Medicare
41
6.3
Transfer Matters
41
6.4
Pre-Closing Access
41
6.5
Workers’ Compensation
42
6.6
Seller’s Financial Books and Records
42
6.7
Approvals and Consents
42
6.8
Discharged Resident Records
42
6.9
Management Agreement
42
ARTICLE VII.
INDEMNIFICATION
42
7.1
Indemnification by Seller
42
7.2
Indemnification by Purchaser
43
7.3
Notification of Claims and Indemnification Procedures
44
7.4
Survival of Representations, Warranties and Covenants
45
7.5
Set-Off
46
7.6
Net Damages
46
7.7
Liability Limitations
46
ARTICLE VIII.
CONDITIONS TO THE OBLIGATIONS OF PURCHASER
47
8.1
Representations and Warranties; Performance
47
8.2
Consents
47
8.3
No Proceeding or Litigation
47
8.4
Title Insurance
47
8.5
Material Adverse Change
48
8.6
Census and Payor Mix Conditions
48
8.7
Other Agreements
49
ARTICLE IX.
CONDITIONS TO THE OBLIGATIONS OF SELLER
49
9.1
Representations and Warranties; Performance
49
9.2
Consents
49
9.3
No Proceeding or Litigation
49
9.4
Other Agreements
50
ARTICLE X.
CLOSING
50
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 


iii

--------------------------------------------------------------------------------



10.1
Closing
50
10.2
Resident Funds
52
10.3
Closing Adjustments
52
10.4
Other Costs at the Closing
53
10.5
Post-Closing Purchase Price Reconciliation
53
ARTICLE XI.
CONDEMNATION; DAMAGE OR DESTRUCTION
54
11.1
Condemnation
54
11.2
Damage or Destruction
55
ARTICLE XII.
TERMINATION; REMEDIES
57
12.1
Termination Events
57
12.2
Opportunity to Cure
57
12.3
Effect of Termination; Remedies
57
12.4
DAMAGES
58
ARTICLE XIII.
MISCELLANEOUS PROVISIONS
59
13.1
Amendment and Modification
59
13.2
Joint and Several Liability
59
13.3
Waiver of Compliance; Consent
59
13.4
Notices
59
13.5
Expenses
60
13.6
Attorneys’ Fees
60
13.7
Assignment
60
13.8
Governing Law
61
13.9
Business Day
61
13.10
Counterparts; Electronic/Facsimile Signature
61
13.11
Headings; Use of Terms; Section References
61
13.12
Entire Agreement
61
13.13
Warranty of Authority
61
13.14
Schedules
61
13.15
Time of the Essence
62
13.16
Representation by Counsel
62
13.17
Reliance
62
13.18
Publicity
62
13.19
Jurisdiction; Waiver of Jury Trial
62
13.20
Knowledge
63




iv

--------------------------------------------------------------------------------



ASSET PURCHASE AGREEMENT


THIS ASSET PURCHASE AGREEMENT (this “Agreement”), dated as of March 13, 2015
(the “Date of Execution”), is made and entered into by and among GAHC3 Nebraska
Senior Housing Portfolio, LLC, a limited liability company organized under the
laws of the State of Delaware (“Purchaser”), and Dial – Ridgewood Senior Living,
L.L.C., a limited liability company organized under the laws of the State of
Nebraska and Silvercrest Fountain View Independent Living L.P., a limited
partnership organized under the laws of the State of Nebraska (individually, the
“Seller” and collectively, the “Sellers”).
RECITALS:
A.    The Sellers own and operate (i) the senior housing facility located at
5710 South 108th Street, Omaha, Nebraska, 68137 (the “Fountain View Facility”),
and (ii) the senior housing facility located at 12301 North 149 Circle,
Bennington, Nebraska, 68007 (the “Ridgewood Facility”). The Fountain View
Facility and the Ridgewood Facility individually are referred to as a “Facility”
and collectively as the “Facilities.” The Fountain View Facility and the
Ridgewood Facility have, respectively, the number of licensed beds and/or units
set forth on Exhibit A.
B.    The parties desire to enter into this Agreement pursuant to which
Purchaser or entities formed by Purchaser for the purpose of acquiring the
Facilities (each, a “Real Estate Purchaser” and collectively, the “Real Estate
Purchasers”) will acquire the Facilities and will purchase, accept and assume
from the Sellers, respectively, and each Seller will sell, convey, transfer and
assign to such Real Estate Purchaser, the following assets (excluding therefrom,
however, the Excluded Assets) (collectively, the “Real Property Assets”):
(i)    each Seller’s valid and insurable fee simple title and all other rights,
title and interest of such Seller in and to the parcels of real property on
which the Facilities are located, such real property being more particularly
described on Exhibit B, and any additional parcel(s) of real property owned by
the Sellers and more particularly described on Exhibit B (collectively, the
“Real Property”);
(ii)     each Seller’s fee simple title in and to all buildings, structures,
facilities, amenities, driveways, walkways, parking lots and other improvements
located on the Real Property owned by such Seller and any construction in
progress, including without limitation, all fixtures, fittings and components
thereof (such as any and all elevators, partitions, ducts, motors, compressors,
and the heating, ventilating, air conditioning, plumbing, sprinkler, drainage,
lighting, gas, electrical and all other systems located therein) (collectively,
the “Improvements”);
(iii)     all right, title and interest of each Seller in and to any alleys,
strips or gores adjoining the Real Property, any easements, rights of way or
other interests in, on, under or to, any land, highway, street, road or right of
way, open or proposed, in, under, across, abutting or benefiting the Real
Property owned by such Seller, and any pending or future action for
condemnation, eminent domain or similar proceeding, or for any damage to the
Real Property by reason of a change of grade thereof, and all other accessions,
appurtenant rights and privileges of each Seller in and to the Real Property and
the Improvements;

1

--------------------------------------------------------------------------------



(iv)     to the extent each Facility currently has all right, title and interest
of each Seller (or their respective Affiliates) in and to all furniture,
furnishings, equipment, computers, machinery, mechanical systems, security and
alarm systems, and nurse call systems (other than automobiles, vans, buses or
other vehicles which are included in the Operating Assets) located at the
Facilities owned or operated by them or used in connection therewith
(collectively, the “Sellers’ FF&E”);
(v)     all right, title and interest of each Seller in and to the items of
tangible personal property owned or used in connection with the Facility located
at the Real Property owned or leased by such Seller; and
(vi)     to the extent in Seller’s or Seller’s Affiliates’ possession, all
right, title and interest of each of them in and to the books, records,
documents, surveys, reports, drawings, plans, specifications, diagrams,
environmental assessments and other architectural or engineering work product
related to the Real Property and Improvements owned or leased by such Seller
(the “Real Property Records”).
C.    The parties desire to enter into this Agreement pursuant to which
Purchaser will, concurrently with the Real Estate Purchasers’ acquisition of the
Real Property Assets associated with such Facility, purchase, accept and assume
from the Sellers, respectively, and each Seller will sell, convey, transfer and
assign to Purchaser, the following assets (excluding therefrom, however, the
Excluded Assets) (collectively, the “Operating Assets”, and together with the
Real Property Assets, collectively, the “Assets”); provided, however, that the
parties acknowledge and agree that, following the Date of Execution but prior to
Closing, Purchaser will assign to one or more entities formed by Purchaser as
taxable REIT subsidiaries for the purpose of operating the Facilities
(individually and collectively, the “TRS Entity”) all of Purchaser’s rights
hereunder to acquire the Operating Assets from the Sellers:
(i)    all right, title and interest of each of the Sellers in and to all
supplies, inventory, consumables, linens, pharmaceutical products and other
medical goods and supplies, perishable and nonperishable food products, and
other similar tangible property used in the operation of the Facilities
(collectively, the “Inventory”);
(ii)    all Assumed Contracts and all Assumed Residency Agreements;
(iii)    to the extent each Seller’s interest is assignable without violating
any and all laws, rules, regulations, statutes, terms of any Provider
Agreements, manual provisions, ordinances or requirements or any judgments,
decrees, writs, injunctions or orders of any Governmental Authority in effect as
of the Date of Execution, or as enacted or amended from time to time from the
Date of Execution through the Effective Time) (“Applicable Laws”), and only to
the extent the TRS Entity in its sole discretion elects to assume the same, all
Licenses relating to or used in connection with the Facilities or the operation
thereof;
(iv)    all right, title and interest of each Seller (or their respective
Affiliates) in and to all Intellectual Property, including without limitation,
the following: any trademarks, trade names, service marks, trade dress and all
variations thereof used in connection with the operation of the Facilities,
specifically including the identified on Schedule 2.18; all telephone and
facsimile numbers relating to the Facilities (including all “800” numbers) and
all e-mail addresses and domain names associated with the Facilities; all post
office box addresses associated with the Facilities; and all software or other
computer programs (as allowed by the software provider) used in connection with
the operation of the Facilities;

2

--------------------------------------------------------------------------------



(v)    to the extent in Seller’s or Seller’s Affiliates’ possession, all books,
data and records (including electronic versions thereof) related to the
Facilities, including emails, financial and accounting records, contacts,
calendars, customer lists, referral source lists, regulatory surveys and
reports, incident tracking reports, advertising and marketing materials and
competitive analyses, all policy and procedure manuals (including those used for
the operation of the Facilities), all records and reports (except for such
records and reports where transfer is prohibited by Applicable Laws) relating to
any or all residents and Residents residing at the Facilities from time to time
on or after the Date of Execution (collectively, “Residents”), but only to the
extent such Residents remain Residents on the Closing Date (collectively,
“Resident Records”), all Employee Records, but only to the extent such Employee
Records are for Employees who become Transitioned Employees, all leads regarding
prospective Facility residents and Residents and copies of Seller’s general
ledgers and trial balances, disbursement journals and records, accounts payable
journals and records, cash receipts journals and records, sales journals and
records, payroll journals and records, fixed asset records, financial
statements, and other financial books and records related to any of the
foregoing (collectively, “Books and Records”);
(vi)    all right, title and interest of each Seller (or their respective
Affiliates) in and to all automobiles, vans, buses or other vehicles located at
the respective Facilities owned or operated by it or used in connection
therewith and in and to all furniture, furnishings, equipment, computers, office
equipment and supplies located at the Facilities (collectively, the “Sellers’
FF&E”) (collectively, the Sellers’ FF&E and the Sellers’ FF&E are referred to as
the “FF&E”); and
(vii)    all right, title and interest of each Seller (or their respective
Affiliates) in any and all other items of tangible and intangible personal
property used or useful in connection with the use, operation, management and
maintenance of the Facilities, and all goodwill of Seller associated with the
businesses operated at the Facilities (collectively, the “Business”).
D.    Upon the consummation of Purchaser’s acquisition of the Assets, Seller or
one of its Affiliates, as an eligible independent contractor (the “EIK
Manager”), shall enter into a management agreement with the TRS Entity, whereby
the EIK Manager shall operate the Facilities on a day-to-day basis for and on
behalf of the TRS Entity on the terms and subject to the conditions set forth
herein and in such management agreement (such actions and transactions, together
with the Purchaser’s acquisition of the Assets, collectively, the
“Transactions”).
E.    For ease of reference, Appendix A contains a list of the section numbers
in which capitalized terms used herein are defined.
NOW, THEREFORE, in consideration of the recitals, and of the mutual agreements,
representations, warranties, conditions and covenants herein contained, and for
other good and valuable consideration, the receipt and sufficiency of which is
hereby acknowledged, the parties hereto agree as follows:
ARTICLE I.
PURCHASE AND SALE
1.1    Transfer of Assets at the Closing. For and in consideration of the
foregoing and other good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, and subject to the terms and conditions herein
provided, at the Closing and with respect to each Facility, Seller (and, to

3

--------------------------------------------------------------------------------



the extent required, their respective Affiliates) shall respectively sell,
convey, transfer and assign the Real Property Assets and Operating Assets owned
by them to the Real Estate Purchasers and the TRS Entity designated by
Purchaser, and each such Real Estate Purchaser and TRS Entity shall purchase,
accept and assume the Real Property Assets and Operating Assets from Seller.
1.2    Excluded Assets. Notwithstanding anything to the contrary contained
herein, the Assets shall not include the following items (collectively, the
“Excluded Assets”):
(a)    All of Seller’s bank accounts, cash, cash equivalents and securities
except to the extent any portion thereof is subject to the prorations or
reconciliation procedures set forth herein;
(b)    All replacement and tax escrow reserves, utility deposits and workers
compensation trust assets of Seller;
(c)    All prepaid expenses of Seller, including insurance prepayments;
(d)    All vehicles, office furniture, computers and cell phones used by the
Principals and set forth on Schedule 1.2(d);
(e)    All accounts receivable of Seller including receivables from any
Affiliate of Seller, accounts receivable relating to Residents’ fees and rents
and/or services provided prior to the Effective Time, whether from any
Governmental Authority, Resident or other person or entity whatsoever;
(f)    Except as otherwise expressly provided in this Agreement (including with
respect to the Move-In Deposits), all refunds or reimbursements of whatever
nature or description which relate to or are attributable to the period prior to
the Effective Time and all deposits, escrowed funds and similar funds;
(g)    Except to the extent otherwise expressly provided in this Agreement, all
claims, disputes and litigation, and all amounts of any nature or description
relating thereto, to the extent such dispute, claim or litigation is related to
the period prior to the Effective Time;
(h)    All of Seller’s rights and benefits under this Agreement; and
(i)    Seller’s organizational documents, minute books and other books and
records relating solely to the existence of each of the entities comprising
Seller as separate legal entities;
(j)    Those additional items set forth on Schedule 1.2(k).
1.3    Closing Mechanics.
(a)    Unless this Agreement shall have been terminated pursuant to an express
right to terminate as herein provided, the closing hereunder related to the
purchase and sale of the Assets (the “Closing”) shall occur at 10:00 a.m.
Pacific Time on the thirtieth (30th) day following the date that is the later of
(i) the expiration of the Diligence Period, or (ii) the date on which all
conditions to such Closing expressly stated in this Agreement are satisfied or
waived in writing, or such other date as may be mutually agreed to by the
parties (the “Closing Date”). Subject to the preceding sentence, the parties
hereto acknowledge that their respective intention is to have a Closing Date
which is the last day of a

4

--------------------------------------------------------------------------------



calendar month. For purposes of the foregoing, if said 30th day is not the last
day of a calendar month, the Closing Date shall be on the last day of the
current calendar month in which said 30th day occurs. The Closing will be
effective for accounting purposes as of 11:59:59 p.m. Pacific Time on the
Closing Date (the “Effective Time”) such that the Closing Date will be a day of
income and expense to Seller. The Closing shall take place through an exchange
of consideration and documents using overnight courier service, wire transfers,
electronic mail or facsimile.
(b)    On the Closing Date, all documents and other materials required from
Seller under Section 10.1(b) (collectively, the “Seller Documents”) and from
Real Estate Purchasers and the TRS Entity under Section 10.1(c) (collectively,
the “Purchaser Documents”) in order to effectuate the consummation of the
Closing shall be delivered to the offices of the Title Company, as escrow agent,
or at such other place as Purchaser may reasonably require. Notwithstanding the
foregoing, (i) Seller may deliver all of the Seller Documents required hereunder
to the Title Company or to Purchaser’s counsel on or before the Closing Date (to
hold in escrow in accordance with customary conveyancing practices subject to
the consummation of the Closing), and (ii) Real Estate Purchasers and the TRS
Entity may deliver all of the Purchaser Documents required hereunder to the
Title Company or to Seller’s counsel on or before the Closing Date (to hold in
escrow in accordance with customary conveyancing practices subject to the
consummation of the Closing).
1.4    Purchase Price. The aggregate purchase price (the “Purchase Price”) for
the Assets shall be Sixty Six Million and No/100 Dollars ($66,000,000.00),
subject to the prorations and further adjustments as provided for in this
Agreement. Subject to the terms of Section 1.7, and solely for the purpose of
allocating certain Closing costs hereunder, the Purchase Price for the Ridgewood
Facility Assets is stipulated be Twenty-three Million Five Hundred Thousand and
No/100 Dollars ($23,500,000.00), and the purchase price for the Fountain View
Facility is stipulated to be Forty-two Million Five Hundred Thousand and No/100
Dollars ($42,500,000.00), subject to the prorations and further adjustments as
provided for in this Agreement.
1.5    Payment of Purchase Price.
(a)    Within three (3) Business Days following the later of (i) the Date of
Execution and (ii) the commencement of the Diligence Period, Purchaser shall
deposit with Chicago Title Insurance Company, as escrow agent (“Escrow Agent”),
an amount equal to Two Million and No/100 Dollars ($2,000,000) (together with
any interest and earnings thereon, the “Deposit”), which amount shall be held
pursuant to the terms of the escrow agreement (the “Escrow Agreement”).
(b)    At the Closing, Five Hundred Thousand and No/100 Dollars ($500,000.00) of
the Purchase Price for the Ridgewood Facility and Five Hundred Thousand and
No/100 Dollars ($500,000.00) of the Purchase Price for the Fountain View
Facility (which amounts may be adjusted during the Diligence Period by agreement
of the parties) will be retained by Purchaser for the one (1) year period
following the Closing Date as a non-exclusive source of funds to satisfy any
Purchaser Indemnified Losses made by any Purchaser Indemnified Party (the
“Indemnity Holdback”). Purchaser reserves the right during the Due Diligence
Period to negotiate for a higher Indemnity Holdback not to exceed Seven Hundred
Fifty Thousand and No/100 Dollars ($750,000.00) per Property based upon
information it learns during its investigations. Fifty percent (50%) of the
Indemnity Holdback then remaining, less the amount of any Purchaser Indemnified
Losses against the Indemnity Holdback that are outstanding as of said date, will
be released to Seller within thirty (30) days after the first six months of the
Closing, and the remaining balance of the Indemnity Holdback, if any, less the
amount of any Purchaser Indemnified Losses against the remaining

5

--------------------------------------------------------------------------------



balance of the Indemnity Holdback that are outstanding as of said date, will be
released to Seller within thirty (30) days after the first anniversary of the
Closing. The conditions for the release or forfeiture of the Indemnity Holdback
are more particularly set forth in that certain Indemnity Holdback Agreement,
which shall be executed and delivered by Purchaser and Seller at the Closing, in
the form to be agreed upon during the Diligence Period (the “Indemnity Holdback
Agreement”).
(c)    At the Closing, Purchaser shall pay the Purchase Price, adjusted for any
prorations, credits and additions for the benefit of Purchaser or Seller as
specified in this Agreement, less the Deposit by wire transfer of immediately
available federal funds to the Title Company, and the Title Company shall
disburse all funds it receives from the parties in connection with the Closing
pursuant to the Closing Statement. Seller shall be responsible for any
prepayment penalties or fees associated with the pay-off of any debt encumbering
the Real Property or any of the other Assets.
(d)    At the Closing, Seller shall pay and discharge in full any and all
Monetary Encumbrances, and Seller shall pay all penalties, fees and charges in
connection therewith.
(e)    Any provision herein that entitles Purchaser to a return of the Deposit
upon termination or cancellation of this Agreement shall be construed to provide
for a return of the entire portion of the Deposit and any interest earned or
accrued thereon held by Escrow Agent pursuant to the Escrow Agreement, if any.
(f)    At the Closing, Seller and Purchaser shall make the adjustments and
prorations specified in Sections 1.5, 6.1, 10.2 and 10.3 and shall, as
applicable, make the payments set forth in the Closing Statement.
1.6    Assumed Liabilities and Excluded Liabilities.
(a)    At the Closing, neither Purchaser nor any of the Real Estate Purchasers
nor TRS Entity shall assume any liabilities or obligations of Seller whatsoever,
fixed or contingent, other than (i) the applicable Real Estate Purchaser shall
accept title to the applicable Real Property, subject however to obtaining any
Required Consents; and (ii) the applicable TRS Entity shall assume the Provider
Agreements, Assumed Contracts and Assumed Residency Agreements, only to the
extent such obligations and liabilities assumed by the TRS Entity under the
Assumed Contracts and Assumed Residency Agreements relate to periods after the
Effective Time, subject however to obtaining any Required Consents and any other
applicable third party consents (collectively, the foregoing (i) and (ii) are
the “Assumed Liabilities”). Each applicable Real Estate Purchaser shall exercise
its respective commercially reasonable efforts to assume or take title subject
to and all Required Consents in connection therewith.
(b)    Seller shall retain, promptly pay and discharge in the ordinary course
all liabilities and obligations of Seller other than the Assumed Liabilities.
SPECIFICALLY, THIS AGREEMENT EXCLUDES, AND REAL ESTATE PURCHASERS AND TRS
ENTITIES ARE NOT ASSUMING, ANY LIABILITIES OF SELLER OTHER THAN THE ASSUMED
LIABILITIES (COLLECTIVELY, THE “EXCLUDED LIABILITIES”). THE EXCLUDED LIABILITIES
INCLUDE, BUT ARE NOT LIMITED TO, ANY LIABILITIES OR OBLIGATIONS UNDER ANY LOAN
OR MORTGAGE, SELLER'S ACCOUNTS PAYABLE AND ALL OBLIGATIONS ARISING OUT OF OR
RELATED TO THE OPERATION OF THE BUSINESS AND THE FACILITIES PRIOR TO THE
EFFECTIVE

6

--------------------------------------------------------------------------------



TIME, INCLUDING WITHOUT LIMITATION COSTS, EXPENSES AND OTHER LIABILITIES AND
OBLIGATIONS ARISING FROM THE OPERATION OF THE BUSINESS AND THE FACILITIES
(INCLUDING MEDICAL MALPRACTICE CLAIMS OR OTHER INJURY OR DEATH TO PERSONS,
INCLUDING CURRENT OR FORMER RESIDENTS); LIABILITY FOR OVERPAYMENT AND FRAUD
UNDER MEDICARE, MEDICAID OR ANY THIRD-PARTY PAYOR AGREEMENT OR OTHER
RESIDENT-RELATED CONTRACTUAL OBLIGATION; OBLIGATIONS UNDER ANY COLLECTIVE
BARGAINING AGREEMENT, EMPLOYMENT AGREEMENT, PENSION OR RETIREMENT PLAN,
PROFIT-SHARING PLAN, STOCK PURCHASE OR STOCK OPTION PLAN, MEDICAL OR OTHER
BENEFITS OR INSURANCE PLAN, COMPENSATION OBLIGATION OR AGREEMENT OR SEVERANCE
PAY PLAN OR AGREEMENT AND ANY OTHER EMPLOYEE BENEFIT PLAN; AND LIABILITY FOR ANY
AND ALL TAXES (EXCEPT TAXES PRORATED IN ACCORDANCE WITH SECTION 10.3(a)). FOR
PURPOSES OF CLARIFICATION, ANY AND ALL ACCOUNTS PAYABLE OR OTHER OBLIGATIONS
ACCRUING TO AND EXISTING AS OF THE EFFECTIVE TIME ARE AND SHALL REMAIN THE SOLE
OBLIGATION AND RESPONSIBILITY OF SELLER.
1.7    This Section Intentionally Deleted.
1.8    Diligence Period. As used herein, the term “Diligence Period” shall mean
the 45 day period commencing on the Date of Execution. Within five (5) Business
Days following execution of this Agreement, Seller shall deliver to Purchaser
all of the Diligence Materials in its possession. All such due diligence items
shall be sent to Purchaser at the address set forth in Section 13.4, to the
attention of Phil Han. Seller also shall deliver to Purchaser the Schedules not
affixed to this Agreement at execution as required by Section 13.14.
Additionally, during the term of this Agreement, Purchaser, its employees,
contractors, agents and designees, shall have the right to enter each Facility
for the purposes of inspecting and testing the same, and making surveys,
mechanical and structural engineering studies, inspecting construction, and
conducting any other interviews, investigations and inspections as Purchaser may
reasonably require to assess the condition and suitability of the Facility and
the Assets; provided, however, that such activities by or on behalf of Purchaser
at the Facility shall not materially interfere with the conduct of business at
the Facility; and provided further, however, that Purchaser shall indemnify and
hold Seller harmless from and against any and all claims or damages to the
extent directly resulting from the activities of Purchaser at the Facility (but
not claims or damages arising out of the findings of such activities), and
Purchaser shall repair any and all damage caused, in whole or in part, by
Purchaser and return the Facility to its condition prior to such damage, which
obligation shall survive Closing or any termination of this Agreement. Seller
shall reasonably cooperate with the efforts of Purchaser and the Purchaser’s
representatives to inspect the Facility. Purchaser shall give Seller reasonable
notice before entering the Facility, and Seller may have a representative
present during any and all examinations, inspections and/or studies at the
Facility. Purchaser shall have the unconditional right, for any reason or no
reason, to terminate this Agreement by giving written notice thereof to Seller
prior to the expiration of the Diligence Period, in which event this Agreement
shall become null and void, whereupon Escrow Agent shall refund the Deposit to
Purchaser (which obligation and right shall survive such termination), and all
rights, liabilities and obligations of the parties under this Agreement shall
expire, except as otherwise expressly set forth herein. If Purchaser does not so
terminate this Agreement prior to the expiration of the Diligence Period,
Purchaser conclusively shall be deemed to have waived its right to terminate
this Agreement pursuant to this Section.

7

--------------------------------------------------------------------------------



ARTICLE II.
REPRESENTATIONS, WARRANTIES AND COVENANTS OF SELLER
As an inducement to Purchaser to enter into this Agreement and to consummate the
transactions contemplated herein, each Seller, with respect to their own
entities that comprise Seller, represents, warrants and covenants the following,
each of which warranties, representations and covenants is material to and is
relied upon by Purchaser:
2.1    Organization and Qualification. Each Seller is duly organized and validly
existing and in good standing under the laws of the jurisdiction in which it is
organized, with full power and authority to carry on its business as it has been
and is currently being conducted and to own, lease and operate its assets as and
in the places they have been and now are owned, leased or operated. With respect
to each Seller, Schedule 2.1 sets forth each jurisdiction in which such Seller
is licensed or qualified to do business, and such Seller is duly licensed and
qualified to do business and is in good standing in each jurisdiction in which
the properties owned, leased or operated by it or the operation of its business
as currently conducted makes such licensing or qualification necessary. The duly
elected officers, if any, of each Seller are set forth on Schedule 2.1.
2.2    Authority; Binding Effect.
(a)    Each Seller has, and at the Closing, as applicable, will have, the full
and unrestricted right, corporate or limited liability company power and
authority to execute, deliver and perform this Agreement and to consummate the
transactions and perform all obligations contemplated hereby and in all
agreements, instruments and documents being or to be executed and delivered by
such Seller in connection with such transactions, including, without limitation,
the Seller Documents (collectively, “Seller Related Documents”).
(b)    This Agreement does and each Seller Related Document, upon due execution
and delivery by each Seller, will constitute the legal, valid and binding
obligation of each of the Sellers, enforceable in accordance with its respective
terms.
(c)    Each Seller has obtained all required corporate approvals required for
the execution and consummation of this Agreement, the Seller Related Documents
and all transactions contemplated hereby and thereby to which they are a party
or are otherwise bound.
2.3    Licenses. Schedule 2.3 sets forth all permits, licenses, participations
in all Third Party Payor Programs, including, without limitation, all Provider
Agreements, provider numbers and other authorizations issued or required by
Governmental Authorities in connection with the use, operation, management and
maintenance of the Business and the Facilities, including, without limitation,
such licenses, certificates of need (“CON”), and ancillary permits, as are
required for (x) the operations of the Facilities as senior housing facilities,
as the case may be, (y) the operation of any other businesses or services
conducted or provided at the Facilities such as, without limitation, salon,
elevator or pharmacy services, or (z) any modifications, expansions or additions
to the Facilities, if any (collectively, the “Licenses”). Each License (i) has
not (A) been transferred to any location other than the applicable Facility or
(B) pledged as collateral security, (ii) is free from restrictions or known
conflicts that would materially impair the use or operation of the applicable
Facility as intended, and (iii) is not provisional, probationary, or restricted
in any way, except in instances where a Governmental Authority has issued a

8

--------------------------------------------------------------------------------



provisional, probationary or restricted license, permit or certification in the
ordinary course pending issuance of a final license, permit or certification as
set forth on Schedule 2.3, and (iv) except as set forth on Schedule 2.3, may be
transferred to Purchaser as contemplated by this Agreement without violating any
Applicable Laws and without restriction or loss of any benefits afforded
thereby, without notice to, or receipt of any consent or approval from, any
Governmental Authority in connection therewith. Except as set forth on Schedule
2.3, the Licenses are valid, in full force and effect, in good standing, there
are no pending nor, to the Knowledge of Seller, threatened proceedings for the
revocation, suspension, termination, probation, restriction, limitation, or
non-renewal of any License and Seller has not received notice and has no
Knowledge that Seller is in violation of, or being investigated for a potential
violation of, any restriction or other Applicable Laws in connection with the
Licenses, the Business or the Facilities or otherwise restricting or otherwise
affecting possession, operation and use thereof. Except as set forth on Schedule
2.3, Seller has not taken any action to rescind, withdraw, revoke, amend,
modify, supplement or otherwise alter the nature, tenor or scope of any License
or applicable Third Party Payor Program participation other than non-material
alterations effected in the ordinary course of the Business consistent with past
practice. Seller is the sole holder of all the Licenses and there is no other
person or entity that operates, manages or leases the Facilities. To the
Knowledge of Seller, each Employee who is required by Applicable Law to hold a
License to deliver health care services to Residents (including the performance
of diagnostic services such as x-ray or lab services) holds such License and is
performing only those services which are permitted by such License.
2.4    Governmental Authorities. Except as set forth on Schedule 2.4, Seller is
not required to submit any notice, report or other filing with any federal,
state, municipal, foreign or other governmental or regulatory authority,
including any Nebraska state healthcare licensure agency (a “Nebraska Licensure
Agency”) (the foregoing, individually, a “Governmental Authority” and
collectively, “Governmental Authorities”) in connection with the execution or
delivery of this Agreement or any of the Seller Related Documents or the
consummation of the transactions contemplated hereby and thereby, in each case
by Seller, and no consent, approval or authorization of any Governmental
Authority is required to be obtained by Seller in connection with the execution,
delivery and performance of this Agreement except as set forth on Schedule 2.4.
2.5    Taxes. Except as set forth in Schedule 2.5, (i) all real property taxes
and assessments in connection with the Real Property Assets and allocable to the
period prior to delinquent payment to the Closing have been paid or, by the time
of Closing, will be paid by Seller, or such taxes will be prorated between the
parties as contemplated in Section 10.3(a) and (ii) all personal property taxes
and assessments in connection with the Operating Assets and allocable to the
period prior to the Closing have been paid or, by the time of Closing, will be
paid by Seller, or such taxes will be prorated between the parties as
contemplated in Section 10.3(a). In addition: (a) all income, sales, use, bed
and franchise taxes due and payable by Seller during the period of Seller’s (or
any Affiliate of Seller’s) ownership of the Assets, if any, and all interest and
penalties thereon, if any, have been paid or, by the time of Closing, will be
paid by Seller; (b) all tax returns required to be filed by Seller, if any
(including, without limitation, all sales, use, income, franchise and payroll
tax returns and reports), have been properly and timely filed, and correctly
reflect the tax position of Seller, and all taxes respectively due under such
tax returns have been paid thereby or will be paid in the ordinary course of
Seller’s business and in any event on or before the Closing, as applicable; (c)
Seller is not subject to a claim for deficiency or other action in connection
with any taxes and is not paying any taxes for any prior period under any
installment agreement, compromise or settlement agreement or any other
arrangement with any Governmental Authority; (d) no tax returns of Seller have
been or are being examined by the Internal Revenue Service (“IRS”) or any state
or local

9

--------------------------------------------------------------------------------



Governmental Authority; (e) all tax returns filed or required to be filed by or
on behalf of Seller after the Date of Execution, covering periods prior to and
including the Closing Date, will be properly and timely filed (giving
consideration for allowable extensions) and all taxes respectively due under
such tax returns will be timely paid; (f) Seller has complied with all
Applicable Laws relating to the payment and withholding of taxes in connection
with any amounts paid or owing to any Employee, independent contractor,
creditor, stockholder, or other third party, including, without limitation, all
information reporting, backup withholding, and maintenance of required records
with respect thereto; and (g) Seller has not received any notice of any
obligation to pay any employment taxes owed or allegedly owed with respect to
Employees.
2.6    No Defaults or Consents. Except as set forth on Schedule 2.6, the
execution, delivery and performance of this Agreement and any of the Seller
Related Documents by Seller does not and will not:
(a)    Conflict with or result in any breach of the provisions of, or constitute
a default under the articles of incorporation, bylaws, articles of organization,
operating agreement, partnership agreement or other governing organizational or
charter documents, as the case may be, of any Seller;
(b)    Violate any restriction to which Seller is subject or, with or without
the giving of notice, the passage of time, or both, violate (or give rise to any
right of termination, cancellation or acceleration under) any mortgage, deed of
trust, license, lease, indenture or other material agreement or instrument
(including any Material Contracts), whether oral or written, to which Seller is
a party, or by which it or the Assets are bound, or result in the termination of
any such instrument or termination of any provisions or rights in respect of any
of the Assets, or result in the creation or imposition of any lien, charge or
encumbrance upon the Assets;
(c)    Create any liens or other encumbrances on the Assets;
(d)    Constitute a violation of any Applicable Law of any Governmental
Authority;
(e)    Result in the breach or violation of any of the material warranties and
representations herein set forth by Seller; or
(f)    Result in the loss of any rights, privileges, authorizations or benefits
afforded or intended by any of the Assets or the Licenses.
2.7    Contracts.
(a)    Schedule 2.7(a)(i) includes a true and correct list as of the Date of
Execution of all outstanding contracts, leases or other agreements, whether
written or oral, to which Seller is a party or relating to the Assets or the
operation of the Facilities or the Business, in each case setting forth the
applicable termination dates therefor and the services or goods provided
thereunder (collectively, the “Contracts”), excluding (i) the Residency
Agreements, (ii) any contract, lease or other agreement which is cancellable
without penalty on thirty (30) days or less notice, (iii) any contract, lease or
other agreement which is entered into in the ordinary course of business
consistent with past practice, is not material to the Business and does require
the expenditure of more than Fifty Thousand Dollars ($50,000.00) per year
(either individually or together with any related agreements), and (iv) any of
the insurance policies listed in Schedule 2.26 (or the renewal of any such
policies) (such contracts and agreements, including any management agreement,
administrative services agreement, pharmacy services agreement, cost-sharing

10

--------------------------------------------------------------------------------



agreement or real property lease between any Seller, on the one hand, and any
Affiliate(s) of Seller, on the other hand, covered by Schedule 2.27(a)(i), but
expressly excluding those described in clauses (i) – (iv), collectively, the
“Material Contracts”). Seller has provided Purchaser true and complete copies of
each such Material Contract. Seller has not received notice of any default, and
there is no default, existing or continuing by Seller or, to Seller’s Knowledge,
any other party under the terms of any Material Contracts, and each Material
Contract is in full force and effect and is valid and enforceable by Seller in
accordance with its terms. At least twenty-one (21) days prior to the Closing
Date, Seller shall deliver to Purchaser a certificate in which Seller (A)
restates as of the Closing Date the representations and warranties contained in
the preceding portions of this Section 2.7(a) (and an updated Schedule 2.7(a)(i)
to bring forward the list of any Contracts required to be set forth in such
representations and warranties to the date of such certificate), and (B)
identifies any consents required in order that the assignments of any Contracts
by Seller at Closing not result in a violation of any restrictions, termination
of any rights or the creation of any liens, charges or encumbrances with respect
to the Contracts, with or without the giving of notice, the passage of time or
both. At or prior to the Closing, Seller will cause those Contracts (whether
entered into before or after the Date of Execution) identified by Purchaser in
its sole discretion in writing at least thirty (30) days prior to the Closing
Date to be terminated effective as of immediately prior to the Closing, all at
no cost to Purchaser or any Affiliate thereof, and all such other Contracts not
so designated for termination shall be assigned to the Real Estate Purchaser or
the TRS Entity at the Closing, in Purchaser’s sole discretion and at no cost to
Purchaser or the TRS Entity (collectively, “Assumed Contracts”). Notwithstanding
the foregoing, for the avoidance of doubt, subject to and in accordance with
Section 1.6(a), the parties have agreed that (w) the TRS Entity will at Closing
assume the Provider Agreements as more particularly set forth in Section 5.5(b),
and (x) the TRS Entity will assume the Residency Agreements as more particularly
set forth in Section 2.7(b), and (y) the applicable TRS Entity or Real Estate
Purchaser will assume those Assumed Contracts set forth on Schedule 2.7(a).
(b)    Included on Schedule 2.7(b)(i) are specimen residency agreements for the
Facilities, and on Schedule 2.7(b)(ii), a true, correct and complete resident
roll dated as of the last day of the calendar month preceding the month in which
the Date of Execution occurs for each Facility. Except as set forth on Schedule
2.7(b), all Residents (or their authorized agents) of the Facilities have
executed residency agreements as of the Date of Execution (“Residency
Agreements”), no Residency Agreements vary in any material respect from the
terms of the specimen agreements attached hereto, all Residency Agreements were
entered into on an arms’ length basis, do not provide for payment of a single
sum in exchange for lifetime care or other prepaid services and do not contain
any provisions that prohibit or limit the right to raise monthly occupancy or
other fees or rents payable thereunder for more than six (6) months after the
initial occupancy date under such Residency Agreement. All Residency Agreements
are terminable by the Resident therein named upon no more than thirty (30) days’
notice and comply with all Applicable Laws, including, without limitation, all
required regulatory standards of any Governmental Authorities with regulatory
jurisdiction over the Business and the Facilities and all Third Party Payor
Programs. True, correct and complete copies of all Residency Agreements are
located at the Facilities to which they relate and access thereto have been or
will be provided to Purchaser as part of its due diligence review. For the
avoidance of doubt, the parties have agreed that the TRS Entity shall at Closing
assume from Seller all Residency Agreements (including those entered into after
the Date of Execution in accordance with Section 4.1(a)) in effect as of the
Closing Date with the Residents of the Facilities as of the Closing Date, and
the contractual obligation of Seller to refund Move-In Deposits, if any, to
former Residents, to the extent that Purchaser receives a credit for such
Move-In Deposits pursuant to Section 6.1(d) (collectively, the “Assumed
Residency Agreements”).

11

--------------------------------------------------------------------------------



2.8    Title to Property and Related Matters.
(a)    One or more of the Sellers is the holder of good and marketable fee
simple title and all other rights, title and interest in and to the Real
Property and the Improvements, in each case free and clear of all Monetary
Encumbrances, and without exception to title other than for the Permitted
Encumbrances. Except as set forth on Schedule 2.8(a), the Sellers are organized
under the laws of Nebraska, have continuously operated the Facilities for a
period of not less than five (5) years and using no names other than (i) the
legal names and/or trade names of the Sellers and (ii) the names of the
Facilities set forth on Exhibit A. There are no violations of any covenants or
restrictions encumbering the Assets. No unrecorded agreements, documents or
instruments entered into by any Seller or otherwise to Seller’s Knowledge affect
the title to any Real Property or Improvements other than the Permitted
Encumbrances.
(b)    Except for items leased by one or more of the Sellers and listed on
Schedule 2.8(b), one or more of the Sellers owns fee simple title to all Assets
that are personal property free and clear of all mortgages, security interests,
liens or other encumbrances, other than any Monetary Encumbrance as Seller shall
pay and discharge in full prior to or at the Closing.
(c)    All Facilities are supplied with such utilities as are necessary for the
operation of such Facilities and the Business as currently operated and for
their intended purposes, and Seller has no Knowledge of any future plans by any
utility provider to curtail or eliminate any utilities currently serving the
Assets. All utility bills and deposits required by any utility provider have
been paid by Seller.
(d)    Each of the Facilities abuts on and has direct vehicular access to a
public road, or has access to a public road via a permanent irrevocable and
insurable easement benefiting the Real Property upon which such Facility is
located, and Seller has no Knowledge of, and has received no notice that alleges
any breach or default under any instrument creating any such easement or
attempting to terminate or revoke such easement.
(e)    To Seller’s Knowledge there are no pending rezoning or other pending land
use actions affecting the Assets or any properties in the immediate vicinity of
the Assets. Seller has not received written notice of, and has no Knowledge of,
any threatened or contemplated rezoning or other land use actions affecting or
which will affect the Assets, including, without limitation, on properties in
the immediate vicinity of the Assets. The current use of each Facility is
lawfully permitted as a currently conforming use and there is no known violation
of any Applicable Laws relating to the zoning, land use, building, fire, life
safety codes or other similar requirements of Applicable Laws and Governmental
Authorities.
(f)    Seller shall pay as due any debt or non-disputed sum owed to any
contractor, laborer, mechanic, materialman, architect or engineer for work,
labor or services performed or rendered, or for materials supplied or furnished,
in connection with the Assets for which any such person or entity could lawfully
assert a lien against the Assets.
(g)    There are no condemnation or eminent domain proceedings pending or, to
the Knowledge of Seller, threatened or contemplated against the Assets or any
part thereof, or access thereto, and Seller has not received notice, oral or
written, of the desire of any Governmental Authority or other entity to take or
use the Assets or any part thereof.

12

--------------------------------------------------------------------------------



(h)    There are no parties other than Seller in possession of the Assets, or
any portion thereof, pursuant to lease, management agreement or otherwise, other
than Residents pursuant to Residency Agreements.
(i)    There are no outstanding options or rights of first refusal to purchase
the Assets or any portion thereof or interest therein.
(j)    The Assets constitute all of the assets necessary and sufficient to
conduct the operation of the Facilities and the Business in the manner that such
operations have been conducted and as required by Applicable Laws. Except for
the Assets, there are no other assets owned by Seller or any Affiliates or
Related Parties thereof which are or may be used or useful in connection with
the conduct of the Business or the Facilities or any expansion of the Business
or the Facilities.
2.9    Hazardous Substances. For purposes of this Agreement, “Environmental
Laws” shall mean the Resource Conservation and Recovery Act (RCRA), 42 U.S.C.
Section 6901 et seq., the Comprehensive Environmental Response, Compensation and
Liability Act (CERCLA), 42 U.S.C. Sections 9601 et seq., the Clean Water Act, 33
U.S.C. Section 1251 et seq., the Toxic Substances Control Act (15 U.S.C. §2601
et seq.), the Clean Air Act (42 U.S.C. §7401 et seq.), the Safe Water Drinking
Act (42 U.S.C. §300(f) et seq.), the Occupational Safety and Health Act, and all
other applicable state, county, municipal, administrative or other
environmental, hazardous waste or substance, health and safety laws, ordinances,
rules, regulations, judgments, orders and requirements of any Governmental
Authority relating or pertaining to (A) any aspect of the environment, (B) the
preservation or reclamation of natural resources, (C) the management, release
and threatened release of Hazardous Substances, (D) response actions and
corrective actions regarding Hazardous Substances, (E) the ownership, operation
or maintenance of personal and real property that manages or releases Hazardous
Substances or at which Hazardous Substances are managed, (F) common law torts,
including so-called “toxic torts”, and (G) environmental or ecological
conditions on, under or about the Assets, all as in effect as of the Date of
Execution and on the Closing Date. For purposes of this Agreement, “Hazardous
Substance” shall mean any and all substances, wastes, materials, pollutants,
contaminants, compounds, chemicals or elements which are defined or classified
as a “hazardous substance”, “hazardous material”, “toxic substance”, “hazardous
waste”, “pollutant”, “contaminant” or words of similar import under any
Environmental Law, including, without limitation, all dibenzodioxins and
dibenzofurans, polychlorinated biphenyls (PCBs), petroleum hydrocarbon,
including crude oil or any derivative thereof, any radioactive material, raw
materials used or stored in any Facility, Improvement or building components
including, asbestos-containing materials in any form, radon gas and mold of a
type or in amounts that may present a health hazard.
(a)    Except as set forth on Schedule 2.9(a), to Seller’s Knowledge, the Assets
do not contain any Hazardous Substance, except for Hazardous Substances
typically used in, and in quantities necessary for the day-to-day operation of,
the Facilities and the Business and which are commonly used in other similar
facilities, such as cleaning fluids, insecticides and medicines (the “Common
Products”), which Common Products have been used, transported, stored and
disposed of in compliance with all applicable Environmental Laws.
(b)    Except as set forth on Schedule 2.9(b), there is no pending or threatened
litigation or proceeding before any Governmental Authority in which any person
or entity alleges the presence,

13

--------------------------------------------------------------------------------



release or threat of release of any Hazardous Substance or violation of
Environmental Laws at any Facility.
(c)    Except as set forth on Schedule 2.9(c), Seller has not received any
notice of, and Seller has no Knowledge that, any Governmental Authority or
employee or agent thereof has determined, or threatens to determine, or is
investigating, that there is a presence, release or threat of release or
placement on, in or from the Assets, or the generation, transportation, storage,
treatment or disposal at the Assets, of any Hazardous Substance. Seller shall
notify Purchaser promptly of any receipt of any such notice or Knowledge after
the Date of Execution.
(d)    Except as set forth on Schedule 2.9(d), (i) to Seller’s Knowledge, Seller
has owned and operated the Assets in compliance with all applicable
Environmental Laws, has obtained all necessary licenses, permits and other
authorizations under the Environmental Laws for the operation of the Assets, and
has not used any of the Assets for the generation, storage, manufacture, use,
transportation, disposal or treatment of Hazardous Substances, and (ii) the
Assets are currently in compliance with all applicable Environmental Laws.
(e)    Except as set forth on Schedule 2.9(e), to Seller’s Knowledge, there has
been no discharge of any Hazardous Substance on or from any of the Assets during
the time of Seller’s ownership or occupancy thereof.
(f)    Seller has delivered to Purchaser true and complete copies of all reports
or tests in the possession of Seller with respect to (i) the compliance of the
Assets with Environmental Laws and (ii) the presence of Hazardous Substances on,
in or from the Facilities or the Real Property, each of which is listed on
Schedule 2.9(f).
2.10    Patriot Act. Seller is in compliance with the requirements of Executive
Order No. 13224, 66 Fed. Reg. 49079 (Sept. 25, 2001) (the “Order”), and other
similar requirements contained in the rules and regulations of the Office of
Foreign Assets Control, Department of the Treasury (“OFAC”) and in any enabling
legislation or other Executive Orders or regulations in respect thereof (the
Order and such other rules, regulations, legislation or orders are collectively
called the “Orders”). Neither Seller nor any Affiliate thereof (a) is listed on
the Specially Designated Nationals and Blocked Person List maintained by OFAC
pursuant to the Order and/or on any other list of terrorists or terrorist
organizations maintained pursuant to any of the rules and regulations of OFAC or
pursuant to any other applicable Orders (such lists are collectively referred to
as the “Lists”), (b) is a Person (as defined in the Order) who has been
determined by any competent authority to be subject to the prohibitions
contained in the Orders; or (c) is owned or controlled by (including, without
limitation, by virtue of such Person being a director or owning voting shares or
interests), or acts for or on behalf of, any Person on the Lists or any other
Person who has been determined by any competent authority to be subject to the
prohibitions contained in the Orders.
2.11    Survey Reports, Etc.; Compliance with Law.
(a)    Seller has delivered to Purchaser true and complete copies of all survey
and other Governmental Authority reports, statements of deficiencies, plans of
correction, audits and any other investigation notices, warnings, waivers,
related correspondence or reports filed, issued, sent, and received, with
respect to the Facilities or the Business in its possession (collectively,
“Licensing Surveys”) or the Provider Agreements (collectively, “Audits”) since
January 1, 2009, and Seller shall also promptly

14

--------------------------------------------------------------------------------



deliver to Purchaser any Licensing Surveys or Audits received, filed or arising
with respect to the Facilities or the Business between the Date of Execution and
the Effective Time. There are no material deficiencies or violations noted in
any Licensing Surveys or Audits except as set forth on Schedule 2.11, and Seller
has remedied, discharged and complied with all applicable plans of correction or
other requirements, such that there are no current violations or deficiencies
with respect to any of the Licenses or the Provider Agreements.
(b)    Except as set forth on Schedule 2.11, Seller has not been granted any
waivers from compliance with Applicable Laws. Seller is currently conducting,
has at all times conducted, and between the Date of Execution and the Effective
Time will conduct its operation of the Facilities and the Business in full
compliance with all Applicable Laws. Without limiting the foregoing, to Seller’s
Knowledge, Seller (and the operation of each Facility participating in the
Medicare and/or Medicaid programs) is in compliance with the applicable
provisions of the Applicable Laws of any Governmental Authority having
jurisdiction over the ownership, use, operation, management or maintenance of
any Facility, including (i) staffing requirements, (ii) health and fire safety
codes including quality and safety standards, (iii) Applicable Laws relating to
the prevention of fraud and abuse, (iv) insurance, reimbursement and cost
reporting requirements, government payment program requirements and disclosure
of ownership and related information requirements, (v) requirements of
applicable Governmental Authorities, including those relating to each Facility’s
physical structure and environment, licensing, quality and adequacy of nursing
facility care, distributions of pharmaceuticals, rate setting, equipment,
personnel, and operating policies, and (vi) any other Applicable Laws or
agreements for reimbursement for the type of care or services provided with
respect to each Facility. Each Facility and the use thereof complies in all
material respects with all applicable local, state and federal building codes,
fire codes, life safety codes and other similar regulatory requirements and no
waivers of such physical plant standards exist at any of the Facilities.
(c)    None of the Facilities has been cited for any deficiency that would
result in a denial of payment for new admissions, civil monetary penalty,
termination, final revocation or cancellation of any License or termination or
other restriction of a Provider Agreement, and Seller has not received notice,
either formal or informal, and Seller has no Knowledge, that any such actions
will or may be taken or that Seller or any Facility is under investigation or
review with respect to the foregoing.
(d)    Neither Seller nor any Facility has received any written or verbal notice
or communication from any Governmental Authority alleging any violation of
accreditation, professional, trade, industry, ethical or other applicable
standards by Seller or any Facility.
2.12    Capital Expenditures. Except as set forth on Schedule 2.12, and other
than ordinary course repair or maintenance projects Seller may undertake with
respect to the Facilities, Seller does not have any outstanding contracts for
capital expenditures relating to the Facilities, nor does Seller have any
agreement, obligation or commitment for capital expenditures relating to the
Facilities, including, without limitation, additions to property, plant,
equipment or tangible capital assets. Seller has not deferred or delayed
implementing any capital expenditures at the Facilities required under this
Agreement and the Facilities and all systems are in good working order and
condition (normal wear and tear excepted) to the extent required to operate the
Facilities and the Business consistent with past practices and in full
compliance with all Applicable Laws.

15

--------------------------------------------------------------------------------



2.13    Absence of Notices. Except as disclosed on Schedule 2.13, Seller has not
received any notice, and Seller has no Knowledge, that (a) any vendor or
supplier of the Facilities or the Business intends to discontinue, substantially
alter prices or terms to, or significantly diminish its relationship with the
Facilities or the Business, either as a result of the transactions contemplated
hereby or otherwise or (b) any federal, state, county, municipal or other
Governmental Authority is alleging any fire, health, safety, building,
pollution, environmental, zoning or other violation of Applicable Law,
including, without limitation, applicable health care licensure laws or
violations under the Licenses, with respect to any Facility or any part thereof,
which has not been corrected.
2.14    Resident Records. Except as provided on Schedule 2.14, Seller has
received no notice, and Seller has no Knowledge: (a) that Resident Records used
or developed in connection with the Business have not been maintained in
accordance with any Applicable Laws (including but not limited to HIPAA)
governing the preparation, maintenance of confidentiality, use or disclosure,
transfer or destruction of such records; and (b) of any material deficiency in
the Resident Records or any other Books and Records.
2.15    Advance Payments and Resident Funds. The accounting for Resident Funds
provided to Purchaser by Seller pursuant to the provisions of Section 10.2, if
any, will be complete and accurate in all respects as of the Closing.
2.16    Medicare and Medicaid Participation.
(a)    Attached hereto as Schedule 2.16(a) is a true and complete census report
which sets forth the occupancy status of each Facility, the average daily rate
and other charges payable with respect thereto, the class of payment or
reimbursement (i.e., the payor mix or allocation among private, third‑party
payor, Medicare, Medicaid and Veterans Administration), the average monthly
census of the applicable Facility, occupancy rates and any arrearages in
payments for each Facility for calendar year 2014 and year-to-date for 2015. An
updated Schedule 2.16(a) containing the information required for the period
expiring on the last date of the calendar month before the Closing Date will be
delivered by Seller to Purchaser at least five (5) Business Days before the
Closing.
(b)    Except as set forth on Schedule 2.16(b),
(i)    each Facility is currently eligible, and between the Date of Execution
and the Effective Time will remain eligible to receive payment without
restriction under Title XVIII (“Medicare”) and Title XIX (“Medicaid”) of the
Social Security Act, and is a “provider” with valid and current Provider
Agreements and with one or more provider numbers, licenses, agreements and
certificates with the federal Medicare and all applicable state Medicaid and
successor programs.
(ii)    all material Provider Agreements and Licenses have been obtained by
Seller and are in full force and effect, including approved provider status in
any Third Party Payor Programs. For purposes of this Agreement, “Third Party
Payors” collectively means Medicare, Medicaid, TRICARE, private or public
insurers, health maintenance organizations, preferred provider organizations or
programs and self-insured employee assistance programs and any other federal,
state or local governmental reimbursement programs, or successor programs to any
of the above, and “Third Party Payor Programs” collectively means all programs
with Third Party Payors in which the Facilities participate;

16

--------------------------------------------------------------------------------



(iii)    if any Facility has historically received payments under TRICARE, it
did so on a co-insurance basis and did not have separate provider agreements or
provider numbers with TRICARE;
(iv)    Seller is in compliance with the requirements for participation in the
Medicare and Medicaid programs with respect to each Facility that currently
participates in such programs. Seller had no deficiencies on its most recent
survey (standard or complaint) that would result in a denial of payment for new
admissions. Seller was not cited with any substandard quality of care
deficiencies on its most recent survey; and
(v)    the Facilities are in compliance with the conditions of participation of
the Third Party Payor Programs in which it participated or participates.
(c)    (i)    All Medicare, Medicaid and private insurance cost reports and
financial reports, other requests for reimbursement or other required filings of
Seller and the Business and the Facilities for the Third Party Payor Programs
which were required to be submitted or filed by or on behalf of each Facility
during the three (3) year period prior to the Date of Execution have been
properly and timely filed and were, at the time of the filing thereof, complete
and accurate in all respects, and not misleading, and except as set forth in
Schedule 2.16(c)(i), there are no outstanding overpayments, set-offs or
adjustments to any payments which have been made or are currently due and owing
to or from (or anticipated to be due and owing to or from) Seller or the
Business or the Facilities under any Third Party Payor Programs.
(ii)    Schedule 2.16(c)(ii) indicates which of such cost reports or
reimbursement filings have not been audited and finally settled and a brief
description of any and all notices of program reimbursement, proposed or pending
audit adjustments, disallowances, appeals of disallowances and any and all other
unresolved claims or disputes in respect of such cost reports or reimbursement
filings. Seller has not received any notice of any dispute with any governmental
payor, any fiscal intermediary or any other party regarding any cost report or
reimbursement filing which has not been resolved, and there is no basis for any
such dispute. All billing practices of Seller with respect to the Business and
the Facilities to all Third Party Payor Programs have been in compliance with
all Applicable Laws and policies of such Third Party Payor Programs in all
respects. Seller has received no notice or communication that Seller has billed
or received any payment or reimbursement in excess of amounts permitted by
Applicable Law, except to the extent cured or corrected and all penalties or
interest discharged in connection with such cure or correction, and to the
Knowledge of Seller, there is no basis for such a claim that has not been so
resolved.
(d)    Seller is not currently a named participant in, or subject to any action,
proceeding, suit, audit, or sanction, or any investigation by any Governmental
Authority or any other administrative or investigative body or entity or any
other Third Party Payor or any Resident or resident (including whistleblower
suits, or suits brought pursuant to federal or state False Claims Acts, and
Medicaid/ Medicare/state fraud/abuse laws) which may result, directly or
indirectly or with the passage of time, in the imposition of a material fine,
penalty, alternative, interim or final sanction, a lower rate certification or
reimbursement rate for services rendered to eligible Residents, recoupment,
recovery, suspension or discontinuance of all or part of reimbursement from any
Governmental Authority, Third Party Payor, insurance carrier or private payor,
or any other civil or criminal remedy, or which could reasonably be expected to
have a material adverse effect on the Business, or the operation of any
Facility, including any

17

--------------------------------------------------------------------------------



Facility’s ability to accept or retain residents, or which could result in the
appointment of a receiver or manager, or in the modification, limitation,
annulment, revocation, transfer, surrender, suspension or other impairment of a
License, or affect participation in the Medicare, Medicaid or any other Third
Party Payor Program, as applicable, or any successor program thereto, at current
rate certification or reimbursement rate, nor, to the Knowledge of Seller, has
any such action, proceeding, suit, investigation or audit been threatened during
the past three (3) years.
(e)    Neither Seller nor any of its Affiliates have provided any incentives to
contracted provider networks or providers that have violated any Applicable Law
with respect to inducing, directly or indirectly, such contracted provider
networks or providers to refer residents or patients to any of the Facilities.
Seller and each Facility are, and during the past three (3) years have been, in
compliance with the federal Anti-Kickback Statute (42 U.S.C. § 1320a-7b(b)),
Stark law (42 U.S.C. § 1395nn), False Claims Act (31 U.S.C. § 3729 et seq.) and
any state or other federal law prohibiting kickbacks or certain referrals
relating or applicable to Medicare or any other state or federal health care
programs. In addition, Seller, the Business and each Facility are, and during
the past three (3) years have been, in compliance with all Applicable Laws
pertaining to (i) billings to insurance companies, health maintenance
organizations and other managed care plans or otherwise related to insurance
fraud and (ii) collection agencies and the performance of collection services.
(f)    None of Seller or, to Seller’s Knowledge, any of its Employees, agents or
contractors are an “Ineligible Person,” which is defined for the purposes of
this Section 2.16(f) to mean an individual or entity who: (i) is currently
excluded, debarred, suspended or otherwise ineligible to participate in the
federal health care programs or in federal procurement or nonprocurement
programs or state health care programs (or who, to Seller’s Knowledge, has been
threatened with any of the foregoing); or (ii) has been convicted of a criminal
offense that falls within the ambit of 42 U.S.C. § 1320a-7(a), but has not yet
been excluded, debarred, suspended or otherwise declared ineligible. Seller
shall promptly notify Purchaser upon receipt of any notice or Knowledge that
Seller or any of its Employees, agents or contractors have become or may become
an Ineligible Person prior to the Closing.
(g)    There are no Contracts with Residents or residents of any Facility or
with any other persons or organizations that deviate from or that conflict with
any statutory or regulatory requirements.
(h)    All Third Party Payor accounts receivable of Seller are free of any
liens, charges or encumbrances (other than Permitted Encumbrances), no such
receivables have been pledged as collateral security for any loan or
indebtedness and there are no violations of the Medicare or Medicaid
anti-assignment rules.
(i)    There are no bed taxes, provider fees, indigent and charity care
commitments, or other similar fees due and owing to any Governmental Authorities
or any of the Third Party Payor Programs.
(j)    There are no outstanding life safety code deficiencies or waivers for any
life safety code deficiencies at any of the Facilities.
(k)    There are no pending Third Party Payor Program audits by any Governmental
Authority or other third party.

18

--------------------------------------------------------------------------------



(l)    Other than Medicare, Medicaid and Veterans Administration programs,
Seller is not a participant in any federal, state or local program whereby any
Governmental Authority or any intermediary, agency, board or other authority or
entity may have the right to recover funds with respect to any Facility by
reason of the advance of federal, state or local funds, including those
authorized under the Hill-Burton Act (42 U.S.C. § 291, et seq.). Seller has
received no written notice, and Seller has no Knowledge, of any actual or
alleged violation of applicable antitrust laws by Seller.
(m)    Seller and its operations are in compliance with the Health Insurance
Portability and Accountability Act of 1996 (Public Law 104-91) and the
regulations issued in connection therewith, and as amended by the Health
Information Technology for Economic and Clinical Health Act provisions of the
American Recovery and Reinvestment Act of 2009 (Public Law 111-005) and the
regulations issued in connection therewith (collectively, “HIPAA”), including,
without limitation, having business associate or confidentiality agreements in
effect as required by HIPAA with all of its Business Associates (as defined in
HIPAA) , and any applicable state or other federal laws regarding
confidentiality of Resident information. Further, when acting as a Business
Associate, Seller has in effect agreements with each of its Covered Entity (as
defined in 45 C.F.R. § 160.103) clients that satisfy the requirements of 45
C.F.R. § 164.504(e) and neither Seller nor to Seller’s Knowledge any other party
is in breach of any such agreements. Seller is currently submitting, receiving
and handling the transactions that have been standardized pursuant to HIPAA in
compliance with HIPAA. Seller has not received any complaints from any person or
entity regarding any of Seller’s agents’, employees’ or contractors’ uses or
disclosures of, or privacy or security practices regarding, individually
identifiable health-related information. With regard to individually
identifiable health-related information, Seller has no Knowledge of any misuse,
improper disclosure, breach of a confidentiality agreement or security incident
(each as determined by reference to HIPAA, or state law, as applicable) by
Seller or Seller’s agents, employees or contractors. As currently structured,
the operations of Seller comply with HIPAA.
(n)    Seller has provided to Purchaser a copy of the Business’s current
compliance program materials, including, without limitation, all program
descriptions, compliance officer and committee descriptions, ethics and risk
area policy materials, training and education materials, auditing and monitoring
protocols, reporting mechanisms, and disciplinary policies. Seller (i) is not a
party to a corporate integrity agreement with the Office of Inspector General of
the United States Department of Health and Human Services, or any other
corrective action plan or settlement with any Governmental Authority (ii) has no
reporting obligations pursuant to any settlement agreement entered into with any
Governmental Authority, (iii) is not currently and has not been the subject of
any government payor program investigation conducted by any federal or state
enforcement agency, (iv) is not currently and has not been a defendant in any
unsealed qui tam/False Claims Act litigation, (v) has not been served with or
received any search warrant, subpoena, civil or criminal investigative demand,
contact letter or telephone or personal contact by or from any federal or state
enforcement agency, and (vi) has not received any complaints from employees,
independent contractors, vendors, physicians, Residents or any other person or
entity that would indicate that Seller has violated any Applicable Laws. Seller
is in compliance with the false claims education and other requirements of the
Deficit Reduction Act of 2005 and with the applicable requirements of Nebraska
laws.
2.17    Licensed Beds and Units. Each Facility is duly licensed as a senior
housing facility as required under the Applicable Laws of the Governmental
Authorities. The total number of licensed beds/units at each of the Facilities
as of the Date of Execution is as set forth on Exhibit A. Except as set forth on
Schedule 2.17, Seller has not applied to reduce the number of licensed beds of
any Facility or to

19

--------------------------------------------------------------------------------



move or transfer the right to any or all of the licensed beds or operations of
any Facility to any other location or to amend or otherwise materially change
any Facility and/or the number of beds approved by the state health department
or equivalent (or any subdivision) or other applicable Governmental Authority,
and except as set forth in Schedule 2.17, to Seller’s Knowledge, there are no
proceedings or actions pending or contemplated to reduce the number of licensed
beds of any Facility. Exhibit A also identifies for each of the Facilities the
number of beds which are certified for participation in the Medicare and
Medicaid programs and the licensure category or categories maintained by such
Facility. No Facility is subject to a required minimum occupancy or utilization
level under the Medicaid program in place at such Facility. Seller shall take no
action between the Date of Execution and the Closing Date which changes the
number of beds, the number of beds certified for participation in the Medicare
and Medicaid programs or the licensure or category or categories maintained by
each such Facility without obtaining the prior written consent of Purchaser. At
no time during Seller’s ownership or operation of the Facilities and the
Business has the number of Residents at any Facility exceeded the licensed
capacity for such Facility.
2.18    Intellectual Property. Schedule 2.18 lists all Intellectual Property
used by Seller in the operation of the Facilities and the Business. For these
purposes, “Intellectual Property” shall mean, collectively, all: (i) United
States or foreign patents, patent applications, patent disclosures and all
renewals, reissues, divisions, continuations, extensions or
continuations-in-part thereof; (ii) trademarks, service marks, trade dress,
trade names, fictitious names, corporate names and registrations and
applications for registration thereof; and (iii) copyrights (registered or
unregistered), registrations and applications for registration thereof,
including all renewals, derivative works, enhancements, modifications, updates,
new releases or other revisions thereof. Except as specified on Schedule 2.18,
Seller owns or licenses and/or has the sole right to use all of the Intellectual
Property. Upon the consummation of the transactions contemplated hereby and
compliance with Applicable Laws as to the assignment of such Intellectual
Property, Purchaser will have obtained all rights of Seller to own, license
and/or otherwise exclusively use the Intellectual Property. No claims have been
asserted and no claims are pending or, to Seller’s Knowledge, threatened by any
person or entity, as to the use of any such Intellectual Property or challenging
or questioning the validity or effectiveness of any state or federal
registration of the Intellectual Property and Seller has not received any notice
of such claim or knows of any valid basis for such claim. Seller’s use of the
Intellectual Property, and Purchaser’s continued use of the Intellectual
Property following the Closing in the same manner as heretofore used by Seller,
does not and will not infringe the rights of any person or entity.
2.19    Financial Statements. Seller has previously delivered to Purchaser
copies of: (i) unaudited, consolidated income statements, balance sheets,
changes in partners’ equity and cash flow statements for Seller for the calendar
years ended 2012, 2013 and 2014 (collectively, the “Year-End Financial
Statements”); (ii) unaudited, consolidated income statements and balance sheets
as of and for the period ended on the last day of the calendar month preceding
the month in which the Date of Execution occurs (the “Most Recent Financial
Statements”; collectively, with the Year-End Financial Statements, the
“Financial Statements”), copies of which are attached as Schedule 2.19; and
(iii) a schedule of capital improvements to the Facilities that were completed
in the fiscal years ended 2012 and 2013 and the period covered by the Most
Recent Financial Statements. The Year-End Financial Statements and the Most
Recent Financial Statements (including the notes thereto) are true, correct and
complete in all material respects, have been prepared using standards that
Seller will identify to Purchaser upon receipt of Purchaser’s request, which
standards have been applied on a consistent basis throughout the periods covered
thereby, and which present fairly the financial position of Seller as of such
dates and the results of operations of Seller for such periods.

20

--------------------------------------------------------------------------------



2.20    No Litigation. Except as set forth on Schedule 2.20, there are no
actions, suits, claims, governmental investigations or other legal or
administrative proceedings, or any orders, decrees or judgments in progress,
pending or in effect, that have been served on any of Seller or its resident
agent, or, to the Knowledge of Seller, threatened against or relating to Seller,
the Facilities, the Business or any of the Assets or against or relating to the
transactions contemplated by this Agreement, and there are none pending in state
courts, or in any federal courts, or, to the Knowledge of Seller, pending in
other jurisdictions or threatened in writing, at law or in equity, by or before
any federal, state or municipal court or other Governmental Authority. If the
matters set forth on Schedule 2.20, if any, are decided adversely, it will not
materially or adversely affect the Assets, Seller or Seller’s operation of the
Facilities or the Business, or the transactions contemplated by this Agreement.
2.21    Absence of Certain Changes or Events. Since January 1, 2015, through the
Date of Execution, and between the Date of Execution and the Effective Time,
neither the Facilities nor any of the Sellers have:
(a)    Suffered any Material Adverse Change;
(b)    Entered into any employment contracts, offered options to or granted any
increase in the compensation or benefits provided or to be provided to or
payable or to become payable by Seller or any Affiliates thereof to any of its
officers or employees and any employees providing services with respect to the
Facilities (collectively, “Employees”), except as set forth on Schedule 2.21 or
for compensation granted to new Employees who were hired in the ordinary course
of business on substantially similar terms to existing Employees with comparable
duties and experience;
(c)    Other than in the ordinary course of business, consistent with past
practices, sold, transferred or otherwise disposed of, or agreed to sell,
transfer or otherwise dispose of, any assets related to or connected with the
Facilities or the Business having a fair market value at the time of sale,
transfer or disposition of $10,000.00 or more in the aggregate, or cancelled, or
agreed to cancel, any debts or claims relating primarily to the Facilities or
the Business in the amount of $10,000.00 or more in the aggregate;
(d)    Made any change in any method of accounting or accounting practice
relating to the Facilities or the Business;
(e)    Imposed any encumbrance upon any of the Assets; or
(f)    Entered into any Contract to do any of the foregoing, or any taken action
or omission that would result in any of the foregoing.
2.22    Condition of Assets. As of the Date of Execution and as of the Closing
Date, except as set forth on Schedule 2.22, all of the Assets are in the
exclusive possession or control of one or more of the Sellers and are located at
or on the Facilities, and all of the tangible Assets are in good condition and
working order (normal wear and tear excepted) to the extent required to operate
the Facilities and the Business consistent with past practices and in full
compliance with Applicable Laws.

21

--------------------------------------------------------------------------------



2.23    Employee and Labor Relations.
(a)    Seller is and has been in compliance with all federal, state or other
Applicable Laws respecting employment and employment practices at the Facilities
(collectively, “Employment Laws”).
(b)    Seller is in full compliance with all Employment Laws and Contracts
relating to collective bargaining, wages, hours, overtime, employee
classification, immigration, working conditions, hiring, promotion, affirmative
action, equal employment opportunity, occupational health and safety (including
employee training), terms and conditions of employment, and the payment and
withholding of taxes and similar obligations. Seller has not received any
written or oral notice of any violation of any Employment Laws or Contracts. All
Employees are properly classified under the Fair Labor Standards Act and any
applicable state law. Seller has withheld from the wages and salaries of its
Employees as required by Applicable Law and is not liable for any arrears of
wages or any tax or penalty in connection therewith.
(c)    No legal claim, cause of action, grievance, judgment, other adverse
charge or decision of any kind (including any in the nature of employment
discrimination of any type, breach of contract, wrongful discharge, retaliation,
health, safety, child labor violations, workplace violence, or non-payment of
wages, benefits or wage supplements), notice of complaint or internal complaint
or communication with respect to application for employment, employment, the
terms or conditions of employment, the handling of benefits or termination of
employment or any other alleged breach of any Employment Laws has been asserted
or threatened against Seller or any Affiliate thereof in connection with the
operation of the Facilities or the Business, nor is the internal investigation
of any such matters currently pending.
(d)    Seller is not subject to any consent decree, injunction or other form of
court or administrative order relating to any practice relating to labor,
collective bargaining, employment, civil rights, discrimination, affirmative
action or wage and hour issues.
(e)    No labor strike, picketing action, dispute, slowdown or stoppage or
unfair labor practices are actually pending or, to the Knowledge of Seller,
threatened against, or involving, Seller or any of the Facilities or the
Business.
(f)    There is no pending grievance or arbitration and no unsatisfied or
unremedied grievance or arbitration award against Seller or any agent,
representative or Employee thereof and there is no basis for any such grievance
or arbitration. There is no unfair labor practice charge, pending trial of
unfair labor practice charges, unremedied unfair labor practice finding or
adverse decision of the National Labor Relations Board or of any other
Governmental Authority (including, but not limited to the Nebraska Department of
Labor), or any hearing officer or administrative law judge thereof, against
Seller or any agent, representative or Employee thereof, and there is no basis
for any such unfair labor practice charge.
(g)    Seller is not a party to any collective bargaining agreement, and no
collective bargaining agreement is currently being negotiated by Seller. No
petitions for representation have been filed against Seller, any of the
Facilities or the Business, nor have any demands been made for recognition and
there are no attempts underway to organize or represent Employees of Seller.
(h)    Seller does not owe to any Employee or former employee of the Business
overtime pay (other than overtime pay for the current payroll period), wages or
salary for any period other than the

22

--------------------------------------------------------------------------------



current payroll period, vacation, holiday or other time off or pay in lieu
thereof (other than time off or pay in lieu thereof earned in respect of the
current year), or any amount arising from any violation of any law, rule,
regulation, standard or contract relating to the payment of wages, fringe
benefits, wage supplements or hours of work.
(i)    Attached as Schedule 2.23(i) is a true, correct and complete description
of Seller’s employment policies and practices regarding PTO.
(j)    Except as set forth on Schedule 2.23(j), all personnel engaged in
operating the Business and the Facilities are Employees of Seller and are
employees-at-will. There are no employment agreements, written or oral, in
effect with any of the Employees.
(k)    Seller has taken any and all actions required by law necessary to comply
with the Worker Adjustment and Retraining Notification Act, or state statute of
similar import (collectively, “WARN”), with respect to any event or occurrence
affecting the Business or the Facilities since the effective date of WARN.
(l)    Attached as Schedule 2.23(l) is a true, correct and complete list
(“Employee Roster”) of all Employees as of January 1, 2015, which lists their
respective salaries or hourly pay rates, place of employment, accrued PTO,
accrued bonus, position and term of employment, part-time or full-time status,
and, for hourly Employees, the number of hours worked for calendar year 2013,
and year-to-date as of January 1, 2015. An updated Employee Roster, as of the
Closing Date, will be delivered by Seller at the Closing.
2.24    Employee Benefit Plans.
(a)    Schedule 2.24(a) sets forth an accurate and complete list of each
“employee benefit plan” (as defined by Section 3(3) of the Employee Retirement
Income Security Act of 1974, as amended, and rules and regulations promulgated
thereunder (“ERISA”)), and any other bonus, profit sharing, pension, deferred
compensation, stock option, stock purchase, fringe benefit, severance,
post-retirement, scholarship, disability, sick leave, vacation, individual
employment, commission, bonus, retention, or other plan, agreement, policy,
trust fund or arrangement (each such plan, agreement, policy, trust fund or
arrangement is referred to herein as an “Employee Benefit Plan”, and
collectively, the “Employee Benefit Plans”) that is currently in effect, was
maintained since December 31, 2008 or that has been approved before the Date of
Execution but is not yet effective, for the benefit of:
(i)    Employees of Seller, or any other persons performing services for Seller
or the Business;
(ii)    Former employees of Seller working in the Business, or any other persons
formerly performing services for Seller or the Business; and/or
(iii)    beneficiaries of anyone described in (i) or (ii);
(collectively, “Covered Persons”) or with respect to which Seller or any ERISA
Affiliate has or has had any obligation on behalf of any Covered Person, and
specifies which Seller sponsors each of said Employee Benefit Plans. Except as
disclosed on Schedule 2.24(a), there are no other benefits to which any Covered
Person is entitled. “ERISA Affiliate” is hereby defined to include any trade or
business,

23

--------------------------------------------------------------------------------



whether or not incorporated, other than Seller, which has employees who are or
have been at any date of determination occurring within the preceding six (6)
years, treated pursuant to Section 4001(a)(14) of ERISA and/or Section 414 of
the Internal Revenue Code of 1986, as amended (the “Code”) as employees of a
single employer that includes Seller.
(b)    Except as disclosed on Schedule 2.24(b), neither Seller nor any ERISA
Affiliate maintains or contributes, and has ever maintained or contributed to,
an Employee Benefit Plan that is subject to Title IV of ERISA, Section 412 of
the Code or Section 302 of ERISA.
(c)    Except as disclosed on Schedule 2.24(c), neither Seller nor any ERISA
Affiliate contributes or has ever been obligated to contribute to any
multi-employer plan within the meaning of ERISA Section 3(37).
(d)    Except as disclosed on Schedule 2.24(d), the consummation of the
transactions contemplated by this Agreement will not (i) entitle any Employee or
former employee of Seller to severance pay, unemployment compensation or any
other payment under an Employee Benefit Plan or otherwise, (ii) accelerate the
time of payment or vesting or increase the amount of compensation due to any
such Employee or former employee, or (iii) increase any benefits otherwise
payable under any Employee Benefit Plan.
(e)    Each Employee Benefit Plan has been operated and administered in all
respects in accordance with its terms and all Applicable Laws and the rules and
regulations thereunder, including, without limitation, ERISA and the Code,
including Section 4980B of the Code and Part 6 of Subtitle B of Title 1 of ERISA
(“COBRA”). There is no pending or, to Seller’s Knowledge, threatened litigation,
action, suit, proceeding or investigation against or involving any Employee
Benefit Plan (other than a routine claim for benefits). All Employee Benefit
Plans that are “pension plans” (as defined in Section 3(2) of ERISA) have
received favorable determination letters from the IRS (or opinion letters as the
case may be) as to their tax-qualified status and the tax-exempt status of any
related trust under Sections 401(a) and 501 of the Code, respectively, which
determinations are currently in effect.
(f)    Schedule 2.24(f) lists the name of each Covered Person who, as of the
Date of Execution, is on a leave of absence (whether or not pursuant to the
Family and Medical Leave Act of 1993, as amended (“FMLA”)) and who is receiving
or entitled to receive health coverage under an Employee Benefit Plan, whether
pursuant to FMLA, COBRA or otherwise. Schedule 2.24(f) also lists the name of
each Covered Person who is on a leave of absence (whether or not pursuant to
FMLA) and whose reemployment is governed by the Uniformed Services Employment
and Reemployment Rights Act of 1994. An updated Schedule 2.24(f), as of the
Closing Date, will be delivered by Seller at the Closing.
(g)    Each Employee Benefit Plan that is a nonqualified deferred compensation
plan, as defined by Section 409A of the Code, has been maintained in good faith
compliance between January 1, 2005 and December 31, 2008, and has been
maintained in compliance since January 1, 2009, with Section 409A of the Code,
the U.S. Treasury Department Regulations and IRS guidance issued thereunder.
(h)    Seller has not had any obligation to contribute to or provide benefits
pursuant to, or any other liability of any kind with respect to, (i) a “multiple
employer welfare arrangement” (within the meaning of Section 3(40) of ERISA),
(ii) a “plan maintained by more than one employer” (within the

24

--------------------------------------------------------------------------------



meaning of Section 413(c) of the Code) or (iii) any common law theory of joint,
dual or multi-employer liability.
(i)    Purchaser shall not, as a result of the transactions contemplated by this
Agreement (or any employment by Purchaser of Covered Persons):
(i)    become liable for any contribution, tax, lien, penalty, cost, interest,
claim, loss, action, suit, damage, cost assessment or other similar type of
liability or expense of Seller or of any ERISA Affiliate (including predecessors
thereof) with regard to any Employee Benefit Plan, or any Employee Benefit Plan
sponsored, maintained or contributed to by an ERISA Affiliate (including
predecessors thereof) (assuming a definition of “Employee Benefit Plan” such as
that provided in Section 2.24(a) hereof were applicable to ERISA Affiliates as
to those same types of agreements, policies, trusts, funds and arrangements
sponsored, maintained or contributed by them) (each such Employee Benefit Plan
for an ERISA Affiliate being an “ERISA Affiliate Employee Benefit Plan”)
including, without limitation, withdrawal liability arising under Title IV,
Subtitle E, Part 1 of ERISA or liabilities under Section 412 of the Code or
Section 302(a)(2) of ERISA; or
(ii)    be or become a party to any Employee Benefit Plan or any ERISA Affiliate
Employee Benefit Plan.
2.25    Inventory. As of the Date of Execution and at the Closing, the Inventory
will be in sufficient quantity and condition for the normal operation of the
Business in compliance with Applicable Laws and all requirements of Governmental
Authorities and consistent with past practices and in any event in a quantity
sufficient for the operation of the Business by Seller for not less than
fourteen (14) days after the Closing Date.
2.26    Insurance. Seller maintains and has maintained property, fire, casualty,
workman’s compensation, general liability insurance and other forms of insurance
relating to the Assets, the Facilities and the operation of the Business against
risks of the kind customarily insured against and in amounts customarily insured
in the industry (and, where appropriate, in amounts not less than the
replacement cost of the Assets). Attached as Schedule 2.26 is a list of
insurance policies carried and insurance coverages maintained by Seller with
respect to the Assets, the Facilities, and the Business, and upon request by
Purchaser, Seller shall provide copies of any such policies to Purchaser. All
commercial general liability and professional liability policies maintained by
or for the benefit of Seller have been “occurrence” policies and not “claims
made” policies or Seller shall have obtained “tail coverage”, as described on
Schedule 2.26. Seller shall maintain its insurance policies in effect on a
continuous basis through the Effective Time.
2.27    Related-Party Transactions. Except as set forth in Schedule 2.27
attached hereto, no Related Party: (i) has any contractual or other claim,
express or implied, or of any kind whatsoever against the Business, Seller or
any of the Assets; (ii) has any interest in the Business, Seller, or any of the
Assets; or (iii) is engaged in any other transaction with the Business, Seller,
or any of the Assets. As used herein, “Related Party” means any of the
shareholders, members or partners of Seller, any officers, managers or directors
of Seller, any immediate family member of any such shareholders, members,
partners, officers, managers or directors, or any Affiliate of the foregoing. As
used herein, “Affiliate” of a party means any party controlling, controlled by
or under common control with such party.

25

--------------------------------------------------------------------------------



2.28    Broker. Except for Marcus & Millichap Real Estate Investment Services,
Inc., no agent, broker, person or firm acting for or on behalf of Seller or any
Affiliate thereof is, or shall be, entitled to any broker’s fees, finder’s fees
or other fees or commissions from any party in connection with this Agreement or
any of the transactions contemplated hereby, and Purchaser shall have no
obligation to pay any fees or commissions to any such persons or entities. On or
before the Closing, Seller shall have paid all of the fees and commissions to
which Marcus & Millichap Real Estate Investment Services, Inc., are entitled in
connection with this Agreement or any of the transactions contemplated hereby.
2.29    Truth of Warranties, Representations and Statements. No representation,
warranty or covenant made by Seller in this Agreement, the Schedules or the
Exhibits attached to this Agreement, or any of the Seller Related Documents,
contains an untrue statement of a material fact or omits to state a material
fact required to be stated herein or therein or is necessary to make the
statements contained herein or therein, in light of the circumstances under
which they were made, not misleading.
ARTICLE III.
REPRESENTATIONS AND WARRANTIES OF PURCHASER
As an inducement to Seller to enter into this Agreement and to consummate the
transactions contemplated herein, Purchaser represents and warrants the
following, each of which warranties and representations is material to and is
relied upon by Seller:
3.1    Organization. Purchaser is duly organized and validly existing and in
good standing under the laws of its jurisdiction of organization, with full
power and authority to carry on its business as currently being conducted.
3.2    Authority, Binding Effect.
(a)    Purchaser has, and at the Closing, as applicable, will have, the full and
unrestricted right, organizational power and authority to execute, deliver and
perform this Agreement and to consummate the transactions and perform all
obligations contemplated hereby and in all agreements, instruments and documents
being or to be executed and delivered by Purchaser in connection with such
transactions, including, without limitation, the Purchaser Documents
(collectively, “Purchaser Related Documents”).
(b)    This Agreement does and each Purchaser Related Document, upon due
execution and delivery by Purchaser, will constitute the legal, valid and
binding obligation of Purchaser, enforceable in accordance with its respective
terms.
(c)    Purchaser has obtained all required organizational approval required for
the execution and consummation of this Agreement, the Purchaser Related
Documents and all transactions contemplated hereby and thereby.
3.3    No Violation. Purchaser is not subject to or obligated under any articles
of incorporation, bylaw, laws, articles of organization, operating agreement,
partnership agreement or other similar governing or charter document, or rule or
regulation of any Governmental Authority, or any agreement or instrument, or any
license, franchise or permit, or subject to any order, writ, injunction or
decree which would be in any material respect breached or violated by the
execution, delivery or performance of this Agreement.

26

--------------------------------------------------------------------------------



3.4    Broker. Except as set forth on Schedule 3.4, no agent, broker, person or
firm acting for or on behalf of Purchaser is, or shall be, entitled to any
broker’s fees, finder’s fees or other fees or commissions from the Purchaser in
connection with this Agreement or any of the transactions contemplated hereby,
and Seller shall have no obligation to pay any fees or commissions to any such
persons or entities.
3.5    Truth of Warranties, Representations and Statements. No representation,
warranty or covenant made by Purchaser in this Agreement, the Schedules or the
Exhibits attached to this Agreement contains an untrue statement of a material
fact or omits to state a material fact required to be stated herein or therein
or is necessary to make the statements contained herein or therein, in light of
the circumstances under which they were made, not misleading.
ARTICLE IV.
ADDITIONAL COVENANTS OF SELLER
Seller covenants and agrees during the period after the Date of Execution and
through the Closing Date as follows:
4.1    Interim Operations. Between the Date of Execution and the Closing Date,
Seller shall retain full authority and control of the operation of the Business
and the Facilities. Except as Purchaser in its sole discretion otherwise
approves, in advance, in writing, or as otherwise expressly required hereunder,
Seller shall: (i) operate the Business and the Facilities in a manner consistent
with all Applicable Laws and past practices (both operational and financial);
(ii) maintain the Assets in good order and condition (normal wear and tear
excepted) to the extent required to operate the Business and the Facilities
consistent with past practices and in full compliance with Applicable Laws;
(iii) comply with all Applicable Laws with respect to the Assets and the
operation thereof, including, without limitation, all required regulatory
standards of any Governmental Authorities with regulatory jurisdiction over the
Business and the Facilities and all Third Party Payor Programs; (iv) timely pay
all payments due on or before the Closing Date under, and otherwise maintain and
comply with, all Provider Agreements, Contracts and all Residency Agreements,
each without change except as expressly provided herein; (v) except as may be
required by Applicable Law, not make any changes or modifications to any
Provider Agreements, Contracts or Residency Agreements or incur any further
obligations or surrender any rights thereunder, except that Seller may enter
into new residency agreements with new Residents and may renew existing
Residency Agreements on substantially the same terms and conditions as other
Residency Agreements in effect prior to the Date of Execution for the same
Facility and otherwise consistent with the specimen residency agreement attached
hereto on Schedule 2.7(b), provided in no event shall such new residency
agreements provide for any “move in” specials or free rent, fix rental amounts
for more than sixty (60) days, provide for a single payment for lifetime
services, or be at rates that are lower than the rates reflected in Schedule
4.1(a)(v); (vi) not enter into any contracts, agreements or leases (or any
amendment of any of them) which would have had to be disclosed on any schedule
hereto had such contracts, agreements or leases been entered into prior to the
Date of Execution, unless such contract, agreement or lease (or amendment
thereof) has been approved in advance in writing by Purchaser, such approval not
to be unreasonably withheld; (vii) keep in full force and effect (and renew as
applicable) present insurance policies and Licenses through the Closing Date;
(viii) maintain in good standing all Licenses and use commercially reasonable
efforts to maintain (and not terminate) all goodwill of Residents, parties to
all Contracts and vendors; (ix) not allow the number of Residents at any
Facility to exceed the licensed capacity for such Facility; (x) except for any
bonuses which Seller may in its

27

--------------------------------------------------------------------------------



discretion propose to pay at its sole cost and expense to certain management
employees in connection with the transaction contemplated by this Agreement, not
cause or permit any of the following with respect to any Employees: any new
bonus, percentage compensation, service award or other like benefit, or any
increase in the compensation payable or to become payable by Seller to any
Employees; or any change in the method of calculating any presently existing
bonus, percentage compensation, service award or other like benefit, granted,
made or accrued to or to the credit of any of the Employees, or any increase in
any Employee welfare, insurance, pension, retirement or similar payment or
arrangement made or agreed to pursuant to existing welfare, pension and
retirement Employee Benefit Plans and arrangements, deferred compensation, or
other Employee Benefit Plans; and (xi) except as expressly permitted hereunder,
not take any action that would cause any of the changes, events or conditions
described in Section 2.21.
4.2    Borrowing. Other than with the written consent of Purchaser, from and
after the Date of Execution, Seller shall not create, or permit to become
effective, any additional Monetary Encumbrance on the Business, the Facilities
or the Assets. For the avoidance of doubt, all Monetary Encumbrances shall be
satisfied by Seller at Closing.
4.3    Full Access and Disclosure.
(a)    The term “Facility Management” means the following personnel (if any with
respect to any certain Facility): the Principals, all “home office” management
personnel of Seller (or other personnel with managerial oversight of the
Business and the Facilities), the executive director/administrator of each
Facility, the director of nursing at each Facility, the social services director
at each Facility, the director of rehabilitation services at each Facility, the
head reimbursement person at each Facility, the head sales person at each
Facility and the head maintenance person at each Facility. Seller has notified
the Facility Management of the pending sale of the Facilities to Purchaser and
instructed the Facility Management to fully cooperate with Purchaser and to
treat the pending sale with utmost confidentiality.
(b)    From and after the date hereof, Seller shall afford to Purchaser and its
counsel, accountants, environmental consultants, engineers, appraisers and other
authorized representatives and contractors (collectively, “Purchaser’s
Representatives”), upon reasonable notice to Seller (which may be oral notice),
access to the Facilities during business hours, including, without limitation,
all FF&E, all Books and Records and any and all vehicles, financial data and
records, operating data and other information requested, including the Financial
Statements, audits, inspection reports, plans of correction with respect to
Licensing Surveys and Audits (all with respect to the past three (3) years),
current room rates (including dates and amounts of increases), census data and
residency mix, payroll information, Third Party Payor Program reports,
employment agreements, personnel policies and all contracts, agreements,
correspondence files and other documents relating to the Facilities, the Assets
and the Business, so that Purchaser will have a full opportunity to conduct a
comprehensive due diligence review of the Facilities, the Assets and the
Business, including without limitation, analyzing and inspecting the physical
condition of the Real Property Assets. Seller shall be entitled to have a
representative present during Purchaser’s scheduled visits. Seller shall furnish
such additional financial and operating data and other information as Purchaser
and Purchaser’s Representatives shall from time to time request, and Seller
shall supplement or amend any information, written or otherwise, previously
delivered or otherwise disclosed to Purchaser with respect to any matter
hereafter arising which, if existing or occurring as of the Date of Execution,
would have been required to be set forth or disclosed. Purchaser’s visits to the
Facilities shall be non-disruptive of Employees and Residents.

28

--------------------------------------------------------------------------------



(c)    On request, Seller shall afford Purchaser reasonable access to Seller’s
non-Facility Management, including the chief nursing officer, human resources
director, director of quality assurance and chief information officer.
(d)    After the receipt of the Governmental Approvals, Seller and Purchaser
shall hold joint meetings at such times as Purchaser shall reasonably request
with the Residents and Employees, to announce that the Assets will be sold to
Purchaser. Purchaser will be entitled to meet with and interview any and all
Employees.
(e)    Notwithstanding the Sections above, nothing in this Agreement shall
afford to Purchaser any access which shall unreasonably disrupt the operation of
the Business.
(f)    Purchaser’s due diligence review and any inspections pursuant hereto
shall not waive or release Seller from any of its representations, warranties or
covenants in this Agreement.
4.4    Consents and Satisfaction of Conditions. Other than the Governmental
Approvals which under Section 5.5 are the responsibility of Purchaser and the
TRS Entity, Seller shall obtain in writing and in form and substance reasonably
satisfactory to Purchaser, at Seller’s cost and expense, on or prior to the
Closing, all consents (including without limitation, the Required Consents)
necessary for Seller to fulfill Seller’s obligations to consummate the
transactions contemplated hereby at the Closing and to fulfill all conditions
precedent to Closing. Seller will reasonably cooperate with Purchaser in the
performance by Purchaser of its obligations under this Agreement and in
obtaining all Required Consents. Without limiting the foregoing, Seller will
assist Purchaser in responding to questions raised by, attending meetings with,
and assisting with the preparation of documents required by Governmental
Authorities in order to obtain all Required Consents.
4.5    Compliance With Laws. Seller shall comply in all material respects with
all Applicable Laws in connection with the execution, delivery and performance
of this Agreement, the transactions contemplated hereby and the ownership, use,
operation, management and maintenance of the Assets, the Business and the
Facilities prior to the Closing.
4.6    Taxes. Seller shall timely file all federal, state and local tax returns
and, to the extent applicable, estimates and reports, and pay all amounts then
due for all taxes for all periods through and including the Closing Date to the
extent due and payable at any time prior to the Effective Time and otherwise to
the extent necessary to transfer the Assets, the Business and the Facilities to
Purchaser in accordance with the terms of this Agreement. Furthermore, Seller
shall give all required notices and make all required filings, on behalf of
Purchaser when required, of the transactions contemplated hereby, including any
notices and filings required to obtain tax good standing letters or tax
clearances or certificates with the tax authorities of the State of Nebraska and
any other state or any local tax authority with which Seller is required to file
tax returns and/or pay taxes.
4.7    No Disposition of Assets. Except for Assets depleted and replaced in the
ordinary course, Seller shall not sell, lease or otherwise dispose of or
distribute any of the Assets or properties related thereto or necessary for the
operation of the Facilities and the Business and, to the extent depleted or
replaced in the ordinary course, Seller shall restock and replenish any portion
of the Assets consumed or used between the Date of Execution and the Closing
Date with Assets of comparable quality.

29

--------------------------------------------------------------------------------



4.8    Further Documentation. Seller agrees that following the Closing Date,
upon request by Purchaser, Seller will do, execute, acknowledge and deliver, or
cause to be done, executed, acknowledged and delivered, all such further acts,
deeds, assignments, transfers, conveyances and assurances as may be reasonably
required, in order to more fully assign, grant, transfer, convey, assure and
confirm to Purchaser, or for aiding and assisting in collecting and reducing to
possession, all of the Assets to be sold to Purchaser pursuant to this Agreement
or transitioning the operations of the Facilities to the TRS Entity.
4.9    Confidentiality. Seller will, and will cause its Affiliates to, keep
confidential all information relating to the terms of this Agreement and all
information relating to Purchaser (other than information that is a matter of
public knowledge or that has heretofore been or is hereafter published in any
publication for public distribution or, through no fault of Seller, filed as
public information with any Governmental Authority) and such information shall
not at any time be used for the advantage of Seller, its Affiliates or its or
their respective representatives or disclosed to third parties (including
Employees) by Seller, its Affiliates or its or their respective representatives,
other than to the extent necessary to consummate the transactions contemplated
hereby or as required under law.
4.10    Title Insurance and Survey; Environmental Assessments.
(a)    Seller has provided to Purchaser a copy of all of the currently effective
title insurance policies on each of the Facilities and the Real Property, plats
and surveys in its possession that relate to the Real Property, and copies of
any recorded instruments listed as exceptions to title in those title insurance
policies.
(b)    Purchaser, at Purchaser’s option, shall use commercially reasonable
efforts to obtain: (i) updated real property surveys for each of the Facilities
(collectively, the “Surveys”), and (ii) title commitments for each of the
Facilities (collectively, the “Title Commitments”), issued by Escrow Agent (also
referred to herein as the “Title Company”), which Title Commitments shall
contain commitments by the Title Company to issue to Purchaser title insurance
policies on extended coverage ALTA Owner’s forms, inclusive of a non-imputation
endorsement, in form and substance reasonably acceptable to Purchaser (each a
“Title Policy” and collectively the “Title Policies”) insuring the good and
marketable fee simple title to the Facilities. Seller will cause all standard
exceptions to be deleted from the Title Policies at the Closing, other than
exceptions for (i) such itemized matters shown on the Surveys to which Purchaser
does not object pursuant to the provisions hereof and (ii) taxes for the year in
which the Closing occurs which are not yet due and payable, and Seller will
execute and deliver or otherwise obtain such documents and instruments as the
Title Company shall require, including, without limitation, Seller’s affidavits,
gap indemnities and the like. Upon execution of this Agreement, Purchaser shall
make application for such title insurance, and provide Seller with a copy of the
application. Not later than ten (10) days of receipt thereof, Purchaser shall
give written notice to Seller accepting or objecting to the Title Commitments
and Surveys, with any such notice of objection specifying the exceptions or
other matters to which Purchaser objects and Seller shall have ten (10) days to
accept or reject such exceptions by written notice to Purchaser; and if Seller
fails to deliver such notice to Purchaser, Seller shall be deemed to have agreed
to cure such objections, and the cure thereof shall be a condition to
Purchaser’s obligation to close hereunder. The failure of Purchaser to object to
any matter reflected in any Title Commitment or Survey shall be deemed a waiver
by Purchaser of any right to object to any matter so shown; provided, however,
that notwithstanding anything to the contrary contained in this Section 4.10,
Seller shall be unconditionally obligated to pay any outstanding indebtedness
evidenced by, and cause the release of any, lien, mortgage, deed of trust, deed
to secure debt, security agreement, judgment, tax lien or other

30

--------------------------------------------------------------------------------



encumbrance affecting the Assets and capable of being released through or as a
result of the payment of money (collectively, “Monetary Encumbrances”),
irrespective of whether Purchaser objects to same unless and only to the extent
that such obligation is waived in writing by Purchaser.
(c)    Notwithstanding the foregoing, Purchaser shall not have the right to
object to any of the following, all of which shall be deemed to be “Permitted
Encumbrances” hereunder: (A) the Assumed Liabilities and (B) ad valorem taxes
for the year in which the Closing occurs, not yet due and payable.
(d)    Seller has provided to Purchaser copies of any previously prepared
environmental assessments or other environmental assessments in the possession
of Seller conducted for any of the Facilities or the Real Property as set forth
on Schedule 2.9(f). Seller will permit Purchaser and its agents to conduct new
environmental assessments for each Facility. Notwithstanding the foregoing,
Purchaser shall not perform any Phase II environmental assessments or other
intrusive environmental investigation without Seller’s prior consent.
4.11    Financial Information. From the Date of Execution and through the
Effective Time, Seller shall deliver to Purchaser (a) not later than the
thirtieth (30th) day of the next succeeding calendar month (i)
internally-prepared, unaudited monthly individual Facility financial statements
(including a balance sheet and detailed income statement) showing current month,
year-to-date, and budget comparison data and per diem amounts; (ii) accounts
receivable aging; (iii) monthly Medicaid rate reports (i.e., net revenue rates
tie out report) including Medicaid pending; (iv) monthly CMI report, and prior
year Medicaid assessments roll forward activity; (v) monthly Medicare days by
RUGS categories; (vi) detailed resident/patient days by payor; (vii) month and
year-to-date capital expenditures; and (viii) management reports and updated
resident/patient rolls in the form attached as Schedule 2.7(b); and (b) not
later than the tenth (10th) Business Day after receipt thereof, Medicaid rate
changes based on rate letters. The financial statements delivered by Seller
pursuant to this Section shall be prepared on a basis consistent with the
Financial Statements.
4.12    Certain Employment Matters. From and after the Closing, Seller shall
assume all liability for, and neither Purchaser nor any of its Affiliates shall
have any liability or obligation in respect of any pre-Closing obligations of
Seller in respect of any collective bargaining agreement, employment agreement,
pension or retirement plan, profit sharing plan, stock purchase or stock option
plan, medical or other benefits or insurance plan, compensation obligation or
agreement or severance pay plan or agreement and any other Employee Benefit
Plan, including any contribution, tax lien, penalty, cost, interest, claim, loss
action, suit damage, cost assessment or other similar type of liability expense
of Seller or any of its ERISA Affiliates with regard thereto.
4.13    No Shop. At no time between the Date of Execution and the Closing Date
shall any or all of Seller, the Principals or any of their respective officers,
directors, employees, agents or Affiliates (or any of their respective agents),
directly or indirectly, solicit, initiate, encourage, participate in any
negotiation or discussion, enter into any agreement in respect of any Facility
or Seller, or cooperate with any person or entity regarding any Acquisition
Proposal. The term “Acquisition Proposal” shall mean any proposal (other than a
proposal by Purchaser) for the acquisition of all or a substantial portion of
the equity interests or assets of any Facility, any Assets or Seller, or for a
merger, consolidation or other business combination pursuant to which any other
person or entity would acquire any Facility, any Assets or Seller, or any
substantial equity interest in any Facility, the Assets or Seller. Seller
represents and warrants that,

31

--------------------------------------------------------------------------------



prior to the Date of Execution, Seller has ceased and caused to be terminated
all discussions or negotiations with any parties other than Purchaser with
respect to any Acquisition Proposal, and has terminated access of any such
parties to any information with regard to the Assets, the Facilities and the
Business, and any such parties have returned any such information previously
made available by or on behalf of Seller.
4.14    Cost Reports.
(a)    Seller shall prepare and file when due any and all Medicare, Medicaid and
private insurance cost reports and financial reports, other requests for
reimbursement or other required filings of Seller and the Business and the
Facilities for the Third Party Payor Programs which are required to be submitted
or filed by or on behalf of each Facility during the period after the Date of
Execution and through the Closing Date. Each such report shall be, at the time
of the filing thereof, complete and accurate in all respects, and not
misleading, and as of the Closing Date, except as set forth on Schedule
2.16(c)(i), there shall be no outstanding overpayments, set-offs or adjustments
to any payments which have been made or are then due and owing, as of the
Closing Date, to or from (or anticipated to be due and owing to or from) any
Seller or the Business or the Facilities under any Third Party Payor Programs.
At least ten (10) days after filing any such report, Seller shall provide
Purchaser with a copy of each such report.
(b)    After the Closing, Seller shall properly prepare and timely file when due
any and all final cost reports for each Facility as and to the extent required
by any Governmental Authority or Third Party Payor Program for the pre-Closing
time period within the time frame required by Applicable Law for each Facility
for which such a report should be prepared. At least ten (10) days prior to
filing any such final Medicaid cost report, Seller shall provide Purchaser with
an opportunity to review and comment on such reports, but content shall be
Seller’s sole responsibility to prepare. Such reports shall thereafter be filed
by Seller. Seller will be responsible for the accuracy and completeness of such
reports and will be responsible for any audits, overpayments, penalties or other
costs arising out of such reports or otherwise for the time period for which
Seller was the operator or licensee of a Facility.
4.15    Employment Records; Resident Records.
(a)    From and after the Closing, Purchaser, unless prevented by Applicable
Law, and anything in this Agreement to the contrary notwithstanding, shall
retain possession of all Resident Records, and shall provide reasonable access
thereto to Seller. Seller shall for seven (7) years after the Effective Time
retain and make available to Purchaser its Books and Records relating to all
Employees, including any and all records or written documents relating to
performance reviews, performance improvement plans, statements of disciplinary
actions taken, medical records and all other information maintained in such
Employees’ personnel files (collectively, “Employee Records”). Immediately prior
to the Closing, Seller shall, at Purchaser’s option, remove and retain, but only
to the extent permitted by Applicable Law, all records in Seller’s possession
relating to all prior Residents of the Facilities who were not residing therein
on the Closing Date (“Discharged Resident Records”). In the event that Seller
does not remove all Discharged Resident Records as herein required that
Purchaser has specified should be removed, then Purchaser may, upon not less
than fifteen (15) days’ prior written notice to Seller, destroy such Discharged
Resident Records.

32

--------------------------------------------------------------------------------



(b)    Seller’s Books and Records used or developed in connection with the
Business conducted at the Facilities have been maintained in all material
respects in accordance with all Applicable Laws governing the preparation,
maintenance of confidentiality, transfer and/or destruction of such records and
there is no material deficiency in Seller’s Books and Records.
(c)    At least two (2) weeks prior to the Closing Date, Seller shall deliver to
Purchaser customer data consisting of the names of all Residents, the names and
addresses of the Residents’ responsible parties and such further information as
Purchaser may reasonably require in order for the TRS Entity to be able to
assume full operation of the Facilities and full accounting functions on the
Closing Date.
(d)    Upon request, subject to any restrictions under Applicable Laws, Seller
shall have reasonable access, at its expense, to any records transferred to or
held by Purchaser as relates to pre-Closing operations of the Facility.
4.16    Surveys; Resolution of Audit Deficiencies; Cooperation.
(a)    Seller shall provide to Purchaser, within five (5) Business Days of
receipt by Seller, any items related to or included in any Licensing Surveys and
Audits with respect to the Facilities and the Business between the Date of
Execution and the Closing Date. Seller shall exercise commercially reasonable
efforts to finally settle and resolve any deficiencies, reimbursements, audit
adjustments, disallowances, unresolved claims or disputes or other amounts owed
or alleged to be owed to any Governmental Authorities or any other third parties
under any Provider Agreements or Third Party Payor Programs (collectively
“Program Reimbursements”) prior to the Effective Time. Seller shall be obligated
to timely deliver to Purchaser, upon Purchaser’s request, both before and after
the Closing for a reasonable time period, all information and documentation
within Seller’s control and to cooperate in good faith with all reasonable
requests from Purchaser to enable Purchaser to make timely filings with the
Governmental Authorities.
(b)    Seller represents and warrants to Purchaser that Schedule 4.16(b) to this
Agreement sets forth all reserves of Seller for Program Reimbursements with
respect to the operations at each of the Facilities as of the calendar month
preceding the month in which the Date of Execution occurs, determined in
conformity with generally accepted accounting principles (“GAAP”) applied on a
basis consistent with past practices (the “Program Reimbursement Reserve”),
together with the signed report of Seller’s independent public accountants in
respect thereof (the “Program Reimbursement Reserve Report”). On or before five
(5) days preceding the Closing Date, Seller shall deliver a certificate
certifying to Purchaser the amount of the Program Reimbursement Reserves as of a
date not more than sixty (60) days prior to the Closing Date (the “Closing Date
Program Reimbursement Reserve”) together with the Program Reimbursement Reserve
Report as executed by Seller’s independent public accountants with respect
thereto.
4.17    COBRA Compliance. Seller shall be liable and responsible for, and
Purchaser shall incur no liability or responsibility with respect to, any
Continuation Coverage (as that term is defined by COBRA Section 4980B of the
Code and Section 601, et seq. of ERISA) for any Employee terminated at any time
prior to or at the Closing. Purchaser shall not assume, honor or accept any
employee benefit plan of Seller or its Affiliates, including, without
limitation, any “employee benefit plan” within the meaning of Section 3(3) of
ERISA and Seller shall be solely responsible for satisfying all obligations
(whether arising

33

--------------------------------------------------------------------------------



under federal, state or local law or pursuant to contract) which may arise or
which may have arisen prior to the Closing Date in connection with the
employment of any Employees or the creation, funding, operation or termination
of any of the employee benefit plans by or on behalf of Seller that cover any of
the Employees.
4.18    Capital Expenditures. Prior to the Closing Date, Seller shall diligently
undertake, continuously prosecute and complete all capital projects as needed on
an emergency basis or as otherwise required to maintain the Facilities in good
condition and working order (normal wear and tear excepted), consistent with
past practices and in full compliance with all Applicable Laws, all at Seller’s
sole cost and expense, it being understood that in no event shall Seller be
entitled to any reimbursement from Purchaser in respect thereof.
4.19    Changes in Representations and Warranties. Throughout the period from
the Date of Execution through and including the Closing Date, Seller shall give
Purchaser prompt written notice of (a) any representation and warranty made by
Seller in this Agreement which Seller hereafter learns was inaccurate or
incorrect when originally made, (b) any event, change or occurrence arising
after the Date of Execution which would make any representation or warranty of
Seller inaccurate or incorrect as of the time of such event, change or
occurrence (Seller hereby acknowledging and agreeing that all representations
and warranties of Seller herein are hereby deemed re-made and re-affirmed by
Seller each and every day while this Agreement is in effect), and (c) any event,
change or occurrence arising after the Date of Execution which will or
reasonably may be anticipated to prevent Seller from making the same
representations and warranties as set forth herein on and as of the Closing
Date. The giving of any such notices shall not limit or modify any rights of
Purchaser hereunder arising in the case of a breach of a representation or
warranty by Seller, and Purchaser shall have the right, subject to and in
accordance with Article XII, to terminate this Agreement and receive an
immediate refund of the Deposit at any time prior to the Closing, following
receipt by Purchaser of any such notice of any materially inaccurate or
incorrect representation or warranty under clauses (a) – (c) of this Section,
and Purchaser shall have and retain all other rights and remedies hereunder in
respect of any breach of a representation or warranty by Seller. Any
determination of materiality under this Section shall be made by Purchaser in
its reasonable discretion.
4.20    Intentionally deleted.
4.21    Transfer Agreements and Provider Agreements.
(a)    To the extent Seller has any interest in any Provider Agreement in effect
at any Facility, Seller agrees to exercise commercially reasonable efforts to
obtain and provide to Purchaser as soon as reasonably practicable written
certification from (i) each applicable Governmental Authority or other
appropriate fiscal intermediary with respect to such Provider Agreement, to the
effect that, to the extent that such interest in such Provider Agreement is
assignable without violating any Applicable Laws, such Provider Agreement
remains in place, is not subject to any limitations, the identification of the
related provider number assigned under such Provider Agreement and such other
matters as Purchaser may reasonably request, and (ii) each other Third Party
Payor Program, such matters as Purchaser may reasonably request; provided,
however, that Purchaser may only use such Provider Agreement and provider number
(other than the Medicaid Provider Agreement and Medicaid provider number) on a
temporary basis while it or any Affiliate thereof obtains its own Provider
Agreement and provider number and that Purchaser shall diligently pursue this
effort and keep Seller apprised of its progress.

34

--------------------------------------------------------------------------------



(b)    Seller shall deliver to Purchaser a list, sorted by Facility, of all
transfer agreements, whether oral or written, between each of the Facilities, on
the one hand, and hospitals (“Hospitals”), on the other hand (“Transfer
Agreements”), together with true and complete copy of each such written Transfer
Agreement in Seller’s possession, relating to transfer arrangements currently in
place. In addition, Seller shall deliver to Purchaser a list, sorted by
Facility, of all Provider Agreements, whether oral or written, between each of
the Facilities, on the one hand, and Third Party Payors, on the other hand,
together with true and complete copy of each such written Provider Agreement in
Seller’s possession, relating to Third Party Payor Programs currently in place.
To the extent that Seller does not have complete copies of any Transfer
Agreement or Provider Agreement, Seller agrees that Purchaser may contact the
Hospital or Third Party Payor, as applicable, to (i) attempt to obtain a copy of
such Transfer Agreement or Provider Agreement and/or (ii) otherwise communicate
with the Hospital or Third Party Payor Program with respect to a Transfer
Agreement or Provider Agreement between the Third Party Payor Program or
Hospital, as applicable, and Purchaser (including obtaining a written provider
plan between such parties), and that Seller will reasonably cooperate with and
assist Purchaser in connection with the foregoing.
ARTICLE V.
COVENANTS OF PURCHASER
Purchaser covenants and agrees during the period after the Date of Execution and
through the Closing Date as follows:
5.1    Confidentiality. Prior to the Closing, Purchaser will use its
commercially reasonable efforts to keep confidential all information relating to
the terms of this Agreement, all information relating to Seller, all information
gathered in connection with its due diligence review and all information related
to the Assets and Facilities (other than information that is a matter of public
knowledge, through no fault of a party requiring confidentiality, or that has
heretofore been or is hereafter published in any publication for public
distribution or filed as public information with any Governmental Authority) and
such information shall not at any time be used by Purchaser, except to evaluate
and consummate the transactions contemplated by this Agreement; provided,
however, that Purchaser shall be permitted to make such disclosures as are (i)
required pursuant to Applicable Law, order, subpoena or demand of any
Governmental Authority or (ii) necessary to be disclosed to lessors, lenders,
Governmental Authorities, Purchaser’s Representatives and other third parties in
order to consummate the transactions contemplated hereby.
5.2    Compliance with Laws. Purchaser shall comply in all material respects
with all Applicable Laws in connection with Purchaser’s execution, delivery and
performance of this Agreement and the transactions contemplated hereby.
5.3    Books and Records. Purchaser understands that all of the Books and
Records (other than those removed by Seller pursuant to the terms of Section
4.15(a)) are being transferred to the TRS Entity subject to the requirements of
Applicable Laws. Purchaser agrees to cause the TRS Entity to maintain all such
Books and Records for the requisite period prescribed by Applicable Law. In
addition, if and to the extent permitted by Applicable Law, Purchaser agrees to
cause the TRS Entity to allow Seller, or Seller’s agents or representatives upon
reasonable advance notice and at Seller’s sole cost and expense, to examine from
time to time such Books and Records relating to the period of Seller’s operation
of the Facilities and the Business, to promptly cooperate with Seller, Seller’s
agents or representatives in their examination or review of such Books and
Records, and to permit Seller to obtain copies thereof, upon request.

35

--------------------------------------------------------------------------------



5.4    Cooperation. Following Closing, Purchaser shall cooperate with Seller and
provide reasonable access to the Books and Records in Purchaser’s possession
which are required by Seller to respond to any litigation, investigation,
inquiry, government audit and/or third-party payor audit, upon reasonable
advance notice unless prohibited by Applicable Law. Seller shall be responsible
for the costs and expenses of copying any records in Purchaser’s possession or
any costs of third parties unrelated to Purchaser (e.g. record management
companies) in making the records available to Seller.
5.5    Regulatory Consents; Governmental Approvals.
(a)    Subject to performance by Seller of its obligation to cooperate and
provide information as contemplated by Sections 4.4 and 4.16, Purchaser shall
cause, to the extent allowed by law, the TRS Entity to make, at its cost, all
filings with Governmental Authorities and use commercially reasonable efforts to
seek to obtain, and diligently pursue, all permits, approvals, authorizations
and consents of all Governmental Authorities required to permit the TRS Entity
to operate the Facilities, including, without limitation, filing applications to
obtain all necessary or appropriate approvals for all Licenses, agreements,
certificates and other consents from all Governmental Authorities, and Third
Party Payor Program administrators and agencies, and any municipality or other
governmental agency or administrative body that authorizes or regulates the
operation of the Facilities and the conduct of the Business as presently
operated upon terms and conditions acceptable to Purchaser in its sole
discretion (individually and collectively, “Governmental Approvals”). Attached
to this Agreement as Schedule 5.5(a) is a list that has been agreed upon by
Purchaser and Seller of Licenses that Purchaser requires to be issued in the
name of the TRS Entity with an effective date of the Closing Date, and which are
required for the operation of the Facilities by the TRS Entity from and after
the Closing Date. Without limiting the generality of the foregoing, as soon as
is practical following the Date of Execution, Purchaser shall cause the TRS
Entity to file the requisite applications with the Nebraska Licensure Agency,
and Purchaser shall use commercially reasonable efforts to cause the TRS Entity
to obtain, and diligently pursue obtaining, all approvals of such applications,
and shall not unreasonably request any extensions of any time periods by which
Purchaser must reply or provide information to the Nebraska Licensure Agency.
Purchaser shall from time to time update Seller on the status of such
applications and shall promptly upon receipt provide to Seller copies of all
correspondence to and from the Nebraska Licensure Agency in connection with such
applications. Each party shall furnish promptly to each other all information
that is not otherwise available to the other party and that such party may
reasonably request in connection with any such filing. Seller shall reasonably
cooperate with Purchaser in the performance by Purchaser of its obligations
under this Agreement in obtaining all Governmental Approvals. Without limiting
the foregoing, Seller will assist Purchaser and the TRS Entity in responding to
questions raised by, attending meetings with, and assisting with the preparation
of documents required by Governmental Authorities in order to obtain all
Governmental Approvals.
(b)    Without limiting the generality of Section 5.5(a):
(i)     With respect to any revenues or reimbursement received by the Facilities
from or as a result of Third Party Payor Programs, including, without
limitation, Medicare and Medicaid programs, Purchaser, to the extent permitted
by Applicable Law, shall cause the TRS Entity to take an assignment of and
assume Seller’s participation, provider and reimbursement agreements or
arrangements (and provider numbers) in effect for the benefit of the operation
of the Facilities relating to any right of payment or claim arising out of or in
connection with the participation of the Facilities in any Third Party Payor
Programs (“Provider Agreements”) and obtain all necessary consents or approvals
(which at the

36

--------------------------------------------------------------------------------



Closing may be oral or written commitments to issue such consents or approvals)
of such assignments, each of which shall be upon such terms and conditions
acceptable to Purchaser in its sole discretion; provided, that, the TRS Entity
will not assume any of Seller’s obligations in respect of Program Reimbursements
arising with respect to periods occurring on or before the Effective Time.
Seller agrees that to the extent permitted by Applicable Law, it will transfer
and assign the Provider Agreements along with all its rights thereunder to the
TRS Entity, and further agrees to promptly provide such letters, consents,
verifications, information and other documents, as necessary and required by
Applicable Law or regulation, and any fiscal intermediary, the Nebraska
Licensure Agency, any other third party or Governmental Authority having
jurisdiction over the Facilities, Licenses, the Provider Agreements and the TRS
Entity as may be reasonably requested or required to effectuate the transfer or
assignment of the Provider Agreements. Seller acknowledges that, if permitted by
Applicable Law, the TRS Entity may bill Medicaid and Medicare for services
furnished after the Effective Time to Residents who qualify as Medicaid and
Medicare beneficiaries from and after the Effective Time, utilizing the provider
number issued to Seller under the assigned Provider Agreement, as applicable.
(ii)    With respect to any revenues or reimbursement received by the Facilities
from or as a result of Medicaid program, Purchaser shall, to the extent
permitted by Applicable Law, cause the TRS Entity to obtain a provider agreement
and provider number for the benefit of the operation of the Facilities relating
to any right of payment or claim arising out of or in connection with the
participation of the Facilities in the Medicaid program (the “Medicaid Provider
Agreement”), and obtain all necessary consents or approvals, which at the
Closing may be oral (if confirmed in writing) or written commitments to issue
such consents or approvals, with respect to such the issuance of such Medicaid
Provider Agreement, including without limitation, (x) notifying the Nebraska
Department of Health and Human Services, Medicaid and Long-Term Care Provider
Enrollment and any other applicable Nebraska Medicaid agency (individually and
collectively, the “Nebraska Medicaid Agency”) of the transaction contemplated by
this Agreement, and (y) entering into the Medicaid Provider Agreement with the
Nebraska Medicaid Agency, each of which shall be in such forms as required by
the Nebraska Medicaid Agency and upon such terms and conditions acceptable to
Purchaser in its sole discretion. Seller agrees to promptly provide such
letters, consents, verifications, information and other documents, as necessary
and required by Applicable Law or regulation, to the Nebraska Medicaid Agency,
any other third party or Governmental Authority having jurisdiction over the
Facilities, Licenses, the Medicaid Provider Agreement and the TRS Entity as may
be reasonably requested or required for the TRS Entity to obtain the Medicaid
Provider Agreement and for any and all obligations and liabilities arising out
of or related to the participation of the Facilities in the Medicaid program
prior to the Effective Time to be Excluded Liabilities, including without
limitation, (x) notifying the Nebraska Medicaid Agency of the transaction
contemplated by this Agreement, and (y) posting an indemnity bond or irrevocable
standby letter of credit, each of which shall be in such forms as required by
the Nebraska Medicaid Agency.
(c)    The Governmental Approvals under Section 5.5(a) and the actions (and all
necessary consents or approvals) under Section 5.5(b) shall be referred to
collectively as “Regulatory Consents”.
(d)    It shall be an express condition precedent to the obligation of each of
parties hereto to consummate the transactions under this Agreement that the
Regulatory Consents are obtained. In the event that, on or before 5:00 pm on the
date that is one hundred twenty (120) days following the Date of Execution (the
“Outside Date”) the TRS Entity has not obtained the Regulatory Consents, then
either Seller or Purchaser may terminate this Agreement upon written notice to
the other parties and Escrow

37

--------------------------------------------------------------------------------



Agent (the “Regulatory Contingency Termination Notice”). In the event that
either Seller or Purchaser delivers a Regulatory Contingency Termination Notice
pursuant to this Section 5.5, this Agreement shall terminate as of the date of
the delivery of the Regulatory Contingency Termination Notice in accordance with
Article XII below.
5.6    Further Documentation. Purchaser agrees that following the Closing Date,
upon request by Seller, Purchaser will do, execute, acknowledge and deliver, or
cause to be done, executed, acknowledged and delivered, all such further acts,
documents and assurances as may be reasonably required, without enlarging or
extending any obligations or liability of Purchaser under this Agreement in any
manner and without (except to the extent required by this Agreement) requiring
the expenditure of any funds by Purchaser which are not reimbursed by Seller, to
fully consummate the transactions contemplated by this Agreement.
5.7    Changes in Representations and Warranties. Throughout the period from the
Date of Execution through and including the Closing Date, Purchaser shall give
Seller prompt written notice of (a) any representation and warranty made by
Purchaser in this Agreement which Purchaser hereafter learns was inaccurate or
incorrect when originally made and (b) any event, change or occurrence which
will or reasonably may be anticipated to prevent Purchaser from making the same
representations and warranties as set forth herein on and as of the Closing
Date.
ARTICLE VI.
OTHER COVENANTS
6.1    Residents Rents; Accounts Receivable; Move-In Deposits and Move-In Fees.
(a)    Prior to the Closing, except as provided in this Section 6.1(a), Seller
shall bill the Residents in the ordinary course of business for amounts due
under Residency Agreements and the TRS Entity shall assume responsibility for
the billing of such amounts on and after the Effective Time. The parties
acknowledge that private-pay Residents are billed monthly by Seller in advance
on or about the last day of the preceding calendar month. Seller shall bill
private-pay Residents for the calendar month of the Closing, but not for the
calendar month after the Closing. The TRS Entity shall bill Residents for those
private pay items that are billed in arrears (including, if applicable, for
items such as haircuts, guest meals, therapy services and other similar items)
attributable to the calendar month of the Closing; provided, however Seller
shall bill residents and patients for such items if the Closing occurs on the
last day of a calendar month. Regardless of which party bills the Residents or
Third Party Payor Programs, the portion of all resident/patient rents and
service fees allocable to the time period before the Effective Time shall be
allocated to Seller and the portion thereof allocable to the time period on and
after the Effective Time shall be allocable to Purchaser and will be accounted
for as part of the reconciliation process set forth in Section 10.5.
(b)    Delinquent rents and service fees for the period on or before the
Effective Time will remain the property of Seller. Seller shall retain all
rights in and title to all pre-closing accounts receivable except to the extent
any portion relates in part to dates on and after the Effective Time. With
respect to the collection of delinquent rents and service fees for the period
before the Closing Date, as to (i) former Residents who are not Residents on the
Closing Date, Seller may conduct whatever collection actions it deems
commercially necessary and reasonable to recover such past due amounts, and (ii)
Residents who are Residents on the Closing Date, Seller may not conduct any
collection activity except with respect to

38

--------------------------------------------------------------------------------



delinquent accounts which remain past due more than sixty (60) days following
the Closing Date. Seller shall notify Purchaser prior to engaging any third
party to pursue collection activities and, upon Purchaser’s request, shall
cooperate in good faith with Purchaser in pursuing such actions. For the period
from the Date of Execution until the Closing Date, Seller may continue its past
practices, including eviction practices, with respect to the collection of
delinquent rents and service fees of Residents. Anything to the contrary
contained in this Agreement notwithstanding, Seller shall retain all collections
relating to pre-Closing rents and services rendered.
(c)    All rents and service fees received by either party after the Effective
Time from any Resident which does not specify the service dates for which such
payment relates will be applied in the following order of priority: (i) first,
to amounts owed by that Resident for the calendar month of Closing prorated
accordingly between the parties as applicable; (ii) second, (A) to Seller for
the delinquent amounts owed by that Resident attributable to periods before the
Effective Time but only with respect to undesignated payments received during
the period expiring sixty (60) days after the Closing Date and (B) after the
sixtieth (60th) day following the Closing Date, to amounts owed by that Resident
due and payable to Purchaser; and (iii) third, (A) to amounts owed by that
Resident due and payable to Purchaser until the sixtieth (60th) day following
the Closing Date and (B) after the sixtieth (60th) day following the Closing
Date, to Seller for the delinquent amounts owed by that Resident attributable to
the periods before the Effective Time. All payments received by either Purchaser
or Seller from Residents which specify a date of service for such Residents
shall be credited to the party who rendered the services on the specified dates.
In addition, as soon as reasonably practicable but in no event more than thirty
(30) days after its receipt thereof, Purchaser shall remit to Seller any
payments under Third Party Payor Programs received by Purchaser that apply to a
pre-Closing account of the Resident for whom the payment is made in accordance
with the dates of service indicated on the remittance, together with a copy of
the remittance advice.
(d)    With respect to entrance fees, security deposits and move-in fees paid by
any Resident of the Facilities at any time prior to the Effective Time,
including, without limitation, Residents as of the Closing Date as well as prior
Residents of the Facilities (such deposits and fees, collectively “Move-In
Deposits”), Purchaser shall be entitled to a credit at the Closing for the
portion of such Move-In Deposits that are refundable to any such Resident as of
the Closing Date in accordance with the term of the applicable Residency
Agreement.
(e)    If the Closing occurs at calendar month end, then Purchaser shall receive
a credit at the Closing equal to 100% of the resident/patient fees billed and
collected by Seller in advance for the calendar month after the Closing occurs,
subject to the reconciliation process set forth in Section 10.5.
(f)    If the Closing occurs other than at calendar month end, Purchaser shall
receive a credit at the Closing equal to the following, subject to the
reconciliation process set forth in Section 10.5:
(i)    For the calendar month in which the Closing occurs, a credit equal to
Purchaser’s pro rata share of the amount of the total fees billed and collected
by Seller in advance for such calendar month; and
(ii)    For the calendar month after the Closing occurs, to the extent that
Seller has billed and collected for that calendar month in advance under Section
6.1(a), a credit equal to 100% of the resident/patient fees so billed and
collected.

39

--------------------------------------------------------------------------------



(g)    Each party agrees that they will provide each other with any information
reasonably required to enable either party to complete its billing to Residents
and Third Party Payor Programs.
6.2    Medicaid and Medicare.
(a)    Seller shall bill the applicable third party or Governmental Authority
for all applicable Third Party Payor Program reimbursements for the calendar
month prior to the Closing. For the calendar month in which the Closing occurs,
Seller shall bill the applicable third party or Governmental Authority for all
periods prior to the Closing and the TRS Entity shall bill the applicable third
party or Governmental Authority for all periods on or after the Effective Time.
(b)    Seller is entitled to payments of receivables on account of items or
services provided on dates of service before the Effective Time, even if such
receivables are collected after the Closing, and the TRS Entity is entitled to
payments of receivables on account of items or services provided on dates of
service from and after the Effective Time. The TRS Entity and Seller shall each
deliver periodically (and in any event, no less frequently than monthly) to the
other any such payments actually received by such party and due to the other
party as contemplated hereby.
6.3    Transfer Matters. If, prior to or within one (1) year following the
Closing, any of the Governmental Authorities conducts a survey or inspection of
any of the Facilities (a “Transfer Survey”), including any such Transfer Survey
which is a standard survey, a complaint survey or a survey prompted by the
transactions contemplated by this Agreement, then Seller agrees to be
responsible for all citations and deficiencies attributable to (i) pre-Closing
activities that violate any Applicable Law (and which violation did not first
occur after the Closing Date) and (ii) pre-Closing conditions, and Seller shall
correct or pay, or both, for such citations and deficiencies to the extent
applicable. Seller’s responsibility shall include correcting all non-compliances
and citations, paying any and all fines, providing a plan of correction (prior
to the Closing) and providing and bearing the expense for all consultants,
staff, materials, supplies and equipment necessary to complete the plan of
correction and achieve full compliance. To the extent that such corrections
cannot be completed prior to the Closing, Seller shall be required to place in
escrow at the Closing an amount equal to one hundred percent (100%) of the
reasonable estimated cost of the corrections required.
6.4    Pre-Closing Access. During the [two (2) week] period prior to the Closing
Date, Seller shall permit the employees and representatives of the TRS Entity to
be present at the Facilities at scheduled times to, as applicable and reasonably
desired by the TRS Entity, commence installation of time clocks, computers,
billing, accounting and security systems, and do such other things as may be
reasonably necessary to effect an orderly transition of the Facilities.
6.5    Workers’ Compensation. Seller shall be responsible for and pay any and
all workers’ compensation and other similar claims asserted by or with respect
to any Employees or former employees of Seller (or any of them) in respect of
any injury or other compensable event or occupational illness or disease that
occurred or is attributable to any event, state of facts or condition that
existed or occurred prior to or on the Closing Date. Purchaser is responsible
for and shall pay any and all workers’ compensation and other similar claims
asserted by or with respect to any Employees in respect of any injury or other
compensable event or occupational illness or disease that occurred or is
attributable to any event, state of facts or condition that first existed or
occurred following the Closing Date.

40

--------------------------------------------------------------------------------



6.6    Seller’s Financial Books and Records. Seller agrees to maintain all of
Seller’s Financial Books and Records for the requisite period prescribed by
Applicable Law, but in no event less than seven (7) years. In addition, if and
to the extent permitted by Applicable Law, Seller agrees to allow Purchaser, or
its agents or representatives, upon reasonable advance notice and at Purchaser’s
sole cost and expense, to examine from time to time such Seller’s Financial
Books and Records, to promptly cooperate with Purchaser, its agents or
representatives in their examination or review of such Seller’s Financial Books
and Records, and to permit Purchaser to obtain copies thereof, upon request.
6.7    Approvals and Consents. Prior to the Closing Date, and without limiting
the other provisions of this Agreement, Seller and Purchaser will take all
corporate and other action and exercise their respective commercially reasonable
efforts to fulfill their respective obligations hereunder. In addition, Seller
shall use its commercially reasonable best efforts to obtain in writing, at its
cost and expense and in form and substance reasonably satisfactory to Purchaser
as promptly as possible, all Required Consents (other than the Regulatory
Consents which under Section 5.5 are the responsibility of the TRS Entity) and
Purchaser shall reasonably cooperate with Seller’s efforts to obtain such
consents.
6.8    Discharged Resident Records. For a period of seven (7) years after the
Effective Time (or such longer period of time as may be required by Applicable
Laws), Seller agrees to allow Purchaser, or its agents or representatives, in
connection with a valid business purpose and upon reasonable advance notice and
at Purchaser’s sole cost and expense, to examine from time to time the
Discharged Resident Records, to promptly cooperate with Purchaser, its agents or
representatives in their examination or review of such Discharged Resident
Records, and to permit Purchaser to obtain copies thereof, upon request.
6.9    Management Agreement. The Seller shall cause the EIK Manager to enter
into a management agreement with the TRS Entity, as manager (the “Manager”), for
the management of the Facilities and subject to finalizing the Form Management
Agreement (defined below) pursuant to the terms of this Section 6.9. The
management of each such facility by the Manager shall commence, and the
management agreement for such facility shall be executed and become effective,
not less than one (1) day prior to the Closing Date (the “Management Agreement
Deadline”). The form of the management agreement shall be substantially in the
form attached hereto as Schedule 6.9.
ARTICLE VII.
INDEMNIFICATION
7.1    Indemnification by Seller.
(a)    Subject to the limitations set forth in this Article VII and the other
provisions of this Agreement, each entity comprising Seller shall, for the
property it owns only, indemnify, protect, defend, exculpate and hold Purchaser,
Real Estate Purchasers, the TRS Entity, Purchaser’s Permitted Assignees and
their respective partners, shareholders, members, directors, managers, officers,
employees and agents (collectively, “Purchaser Indemnified Parties”) harmless
from and against, and agree promptly to defend Purchaser Indemnified Parties
from and reimburse Purchaser Indemnified Parties for, any and all Losses, for
the property it owns only, (collectively, “Purchaser Indemnified Losses”) which
Purchaser Indemnified Parties may at any time suffer or incur, or become subject
to, as a result of or in connection with:

41

--------------------------------------------------------------------------------



(i)    Any and all obligations of Seller and Seller’s Affiliates,
representatives, employees and agents (together with Seller, collectively,
“Seller Agents”), or any of them, of any nature whatsoever, including, without
limitation, all liabilities and obligations with respect to claims (including,
without limitation, recoupment actions, audits or any enforcement by
Governmental Authorities or any third parties to collect amounts owed in
connection with Third Party Payor Programs), damages, or injuries, related to or
arising out of the ownership, use, leasing, management, maintenance or operation
of the Facilities, the Business or any of the Assets prior to the Effective
Time, whether such obligation accrues or is asserted before or after the
Effective Time, except for Assumed Liabilities;
(ii)    Any material breach, inaccuracy, misrepresentation or omission in any of
the material representations or warranties made by Seller in or pursuant to (a)
this Agreement or any Exhibit or Schedule hereto, or (b) any instrument,
certificate or affidavit delivered by Seller at the Closing;
(iii)    Any breach of any material covenant, agreement or undertaking made by
any of Seller Agents under this Agreement or as set forth in any instrument,
certificate or affidavit delivered by or on behalf of Seller Agents at the
Closing;
(iv)    Any and all liability or loss arising out of or relating to any failure
in connection with the transactions contemplated herein to comply with the
requirements of any Applicable Laws relating to bulk sales or transfers;
(v)    Any violation of Environmental Laws by Seller or any discharge of any
Hazardous Substance on or from any of the Assets during the time of Seller’s
ownership or occupancy thereof; and/or
(vi)    Any Excluded Liabilities.
(b)    As used herein, “Losses” means any and all damages, losses, taxes,
liabilities, claims, judgments, penalties, causes of action, investigations,
audits, demands, assessments, adjustment, settlement payments, deficiencies,
fines, diminutions in value, costs and expenses (including without limitation
reasonable attorneys’ fees and court costs) and interest (including interest
imposed from the date of any such Loss).
7.2    Indemnification by Purchaser.
(a)    Subject to the limitations set forth in this Article VII and the other
provisions of this Agreement, Purchaser shall indemnify, protect, defend,
exculpate, and hold Seller and its shareholders, members, managers, directors,
officers, employees, and agents (collectively, “Seller Indemnified Parties”)
harmless from and against, and agree promptly to defend Seller Indemnified
Parties from and reimburse Seller Indemnified Parties for, any and all Losses
(collectively, “Seller Indemnified Losses”) which Seller Indemnified Parties may
at any time suffer or incur, or become subject to, as a result of or in
connection with:
(i)    Any material breach or inaccuracy of any of the representations or
warranties made by Purchaser in or pursuant to this Agreement or in any
instrument, certificate or affidavit delivered by Purchaser to Seller at the
Closing or in any Exhibit, Schedule, certificate, or other executed document
furnished or to be furnished to Seller hereunder;

42

--------------------------------------------------------------------------------



(ii)    Any failure by Purchaser to carry out, perform, satisfy and discharge in
any material respect any of its covenants, agreements, undertakings, liabilities
or obligations under this Agreement or in any instrument, certificate or
affidavit delivered by Purchaser to Seller at the Closing;
(iii)    Any and all claims, including any suit, action, or other proceeding
brought by applicable Governmental Authorities or quasi-Governmental Authorities
against Seller arising from the ownership and operation of the Facilities by
Purchaser or a Purchaser designee, or as to any overpayments made to Purchaser
or a Purchaser designee by third parties including, without limitation, over
payments made with respect to Medicaid, Medicare, and other Third Party Payor
Programs, if applicable; and
(iv)    Any and all claims arising out of Purchaser’s post-Closing obligations
under the Assumed Liabilities; and
(v)    (i) all taxes that result from, relate to or accrue in connection with
the operation of the Facilities on and after the Closing Date; and (ii)
liabilities and obligations arising out of personal injury claims accruing with
respect to or related to the services provided at the Facilities after the
Closing Date.
(b)    As used herein, “Losses” means any and all damages, losses, taxes,
liabilities, claims, judgments, penalties, causes of action, investigations,
audits, demands, assessments, adjustment, settlement payments, deficiencies,
fines, diminutions in value, costs and expenses (including without limitation
reasonable attorneys’ fees and court costs) and interest (including interest
imposed from the date of any such Loss). In the event Purchaser makes a claim as
set forth herein and such claim is found not valid, Purchaser shall reimburse
Seller for all its costs incurred to defend such claim including, but not
limited to, attorney’s fees and other third parties.    


7.3    Notification of Claims and Indemnification Procedures.
(a)    A party entitled to be indemnified pursuant to Section 7.1 or Section 7.2
or any other provision of this Agreement (the “Indemnified Party”) shall notify
the party liable for such indemnification (the “Indemnifying Party”) in writing,
which contains reasonable documentation or proof, of any third party claim which
the Indemnified Party has reasonably determined gives rise or will likely give
rise to a right of indemnification under this Agreement, as soon as possible
after the Indemnified Party becomes aware of such claim and has made such
determination; provided, however, that the Indemnified Party’s failure to give
such notice to the Indemnifying Party in a timely fashion shall not result in
the loss of the Indemnified Party’s rights with respect thereto except to the
extent the Indemnified Party is prejudiced by the delay. Subject to the
Indemnifying Party’s right to defend in good faith third party claims as
hereinafter provided, the Indemnifying Party shall satisfy its obligations under
this Article VII within thirty (30) days after the receipt of written notice
thereof from the Indemnified Party, it being agreed that the Indemnifying Party
need not satisfy such obligations during any period in which the Indemnifying
Party is defending in good faith the applicable third party claim in the manner
described herein below:
(i)    If the Indemnified Party notifies the Indemnifying Party, with the
documentation or proof, of any claim pursuant to Section 7.3 (a), and if such
claim relates to a claim

43

--------------------------------------------------------------------------------



asserted by a third party against the Indemnified Party which the Indemnifying
Party acknowledges is a claim for which it must indemnify or hold harmless the
Indemnified Party under Section 7.1 or Section 7.2, the Indemnifying Party shall
have the right to either (i) pay such claim or (ii) employ counsel reasonably
acceptable to the Indemnified Party to defend any such claim asserted against
the Indemnified Party. The Indemnified Party shall have the right to participate
in the defense of any such claim. The Indemnifying Party shall notify the
Indemnified Party in writing, as promptly as possible (but in any case
reasonably in advance of the due date for the answer or response to a claim)
after the date of the notice of claim given by the Indemnified Party to the
Indemnifying Party under Section 7.3 (a) of its election to defend in good faith
any such third party claim. So long as the Indemnifying Party is defending in
good faith any such claim asserted by a third party against the Indemnified
Party and is able to demonstrate to the Indemnified Party its financial
wherewithal to fully perform its indemnification obligation in the event such
contested claim is resolved adversely to the Indemnified Party, the Indemnified
Party shall not settle or compromise such claim. The Indemnified Party shall
make available to such counsel all records and other materials in the
Indemnified Party’s possession reasonably required by it for its use in
contesting any third party claim. Whether or not the Indemnifying Party elects
to defend any such claim, the Indemnified Party shall have no obligations to do
so.
(ii)    The Indemnified Party shall have the right to participate in any matter
through counsel of its own choosing at its own expense (unless the Indemnified
Party determines in good faith that there is a conflict of interest that
prevents counsel for the Indemnifying Party from representing the Indemnified
Party, in which case the Indemnifying Party will have the right to choose and
fund other counsel to represent the Indemnified Party or to reimburse the
Indemnified Party for the expenses of its counsel). After the Indemnifying Party
has notified the Indemnified Party of its intention to undertake to defend or
settle any such third party claim, and for so long as the Indemnifying Party
diligently pursues such defense and is able to demonstrate to the Indemnified
Party its financial wherewithal to fully perform its indemnification obligation
in the event such contested claim is resolved adversely to the Indemnified
Party, the Indemnifying Party shall not be liable for any additional legal
expenses incurred by the Indemnified Party in connection with any defense or
settlement of such third party claim, except to the extent such participation is
requested by the Indemnifying Party, in which event the Indemnified Party shall
be reimbursed by the Indemnifying Party for reasonable legal expenses and
out-of-pocket expenses incurred in connection with such requested participation.
(iii)    An Indemnifying Party may not, without the prior written consent of the
Indemnified Party, settle or compromise any claim against an Indemnified Party
or consent to the entry of any judgment with respect to which indemnification is
being sought hereunder unless such settlement, compromise or consent includes an
unconditional release of the Indemnified Party from all liability arising out of
such claim and does not contain any equitable order, judgment or term which in
any manner affects, restrains or interferes with the business of the Indemnified
Party or any of the Indemnified Party’s Affiliates.
(iv)    If any amounts payable by an Indemnifying Party to an Indemnified Party
is not paid when due, such unpaid amount shall bear interest at an interest rate
equal to a margin of 2% plus the “Prime Rate” as published by the Wall Street
Journal (Eastern edition) under its Money Rates column and specified as the base
rate on corporate loans at large U.S. commercial banks or, if it no longer
publishes such, the rate of interest announced from time to time by Well Fargo
Bank as its prime rate, base rate or reference rate.

44

--------------------------------------------------------------------------------



7.4    Survival of Representations, Warranties and Covenants. The
representations and warranties contained in this Agreement shall survive for a
period of twelve (12) months following the Closing Date, and shall thereafter
cease to be of any force and effect, except for (a) claims as to which notice
has been given prior to such date and which are pending on such date, (b) claims
based upon representations and warranties set forth in Section 2.1, 2.2 or 2.8
or Seller’s indemnification obligations with respect to Program Reimbursements,
which shall survive without limitation, and (c) claims based upon
representations and warranties set forth in Section 2.5, 2.9 or 2.24, which
shall survive until the expiration of the applicable statute of limitations
(each, a “Claims Period”). If any act, omission, disclosure or failure to
disclose shall form the basis for a claim for breach of more than one
representation or warranty, and such claims have different periods of survival
hereunder, then the termination of the survival period of one claim shall not
affect a party’s right to make a claim based on the breach of the representation
or warranty still surviving. All covenants of the parties contained in this
Agreement which have a definitive term associated with such covenant shall
survive the Closing Date for such term. All other covenants of the parties
contained in this Agreement shall survive the Closing until fully performed.
  
7.5    Set-Off. The Purchaser Indemnified Parties may set-off against unpaid
amounts of the Indemnity Holdback, if any, any amounts otherwise payable by
Seller or the Principals to any of the Purchaser Indemnified Parties for any
Purchaser Indemnified Losses, all in accordance with the Indemnity Holdback
Agreement. The Indemnity Holdback and the right of set-off, however, shall not
be exclusive of any other right or remedy any of the Purchaser Indemnified
Parties may have with respect to the Purchaser Indemnified Losses, whether under
this Agreement, at law or in equity. Seller and the Principals hereby agree that
to the extent the Purchaser Indemnified Losses exceed the amount of the
Indemnity Holdback then in existence, Seller and the Principals, jointly and
severally, will be liable for all such Purchaser Indemnified Losses.
7.6    Net Damages. Notwithstanding anything contained herein to the contrary,
the amount of any Losses incurred or suffered by an Indemnified Party shall be
calculated after giving effect to any proceeds or recoveries actually received
by the Indemnified Party from any other third party, including any proceeds from
insurance policies covering the event or claim giving rise to the
indemnification obligation, net of the reasonable costs incurred by Purchaser or
any of its Affiliates in obtaining any such proceeds or recoveries.
7.7    Liability Limitations.
(a)    The maximum aggregate liability of Seller to the Purchaser Indemnified
Parties with respect to claims for Purchaser Indemnified Losses under Section
7.1(a)(ii) will be limited to an amount equal to six and six-tenths percent
(6.6%) of the Purchase Price (the “Cap”); provided, however, the Cap shall not
apply to any Purchaser Indemnified Losses incurred or suffered by any of them
and arising out of or resulting from (i) any breach of any Exempt
Representations and Warranties or (ii) claims based upon intentional behavior.
(b)    The maximum aggregate liability of the Purchaser to the Seller
Indemnified Parties with respect to claims under Section 7.2 will be limited to
the Cap; provided, however, the Cap shall not apply to any Seller Indemnified
Losses incurred or suffered by any of them and arising out of or resulting from
claims based upon intentional behavior.

45

--------------------------------------------------------------------------------



(c)    Seller will not have any liability to any Purchaser Indemnified Parties
under Section 7.1(a)(ii) until the Purchaser Indemnified Parties shall have
incurred on a cumulative basis Losses exceeding one percent (1%) of the Purchase
Price (the “Basket”), at which point Seller shall be liable for all Losses
incurred by the Purchaser Indemnified Parties, including the amount of the
Basket; provided, however, the Basket shall not apply to any Losses incurred or
suffered by any of them arising out of or resulting from (i) any breach of any
Exempt Representations and Warranties or (ii) claims based upon intentional
behavior.
(d)    Purchaser will not have any liability to the Seller Indemnified Parties
under Section 7.1 until the Seller Indemnified Parties shall have incurred on a
cumulative basis Losses exceeding the Basket, at which point Purchaser shall be
liable for all Losses incurred by the Seller Indemnified Parties, including the
amount of the Basket; provided, however, the Basket shall not apply to any
Losses incurred or suffered by any of them arising out of or resulting from
claims based upon intentional behavior.
(e)    The representations and warranties set forth in Sections 2.1, 2.2, 2.5,
2.8, 2.9, 2.16, 2.20, 2.22 and 2.23 are hereinafter referred to as the “Exempt
Representations and Warranties”.
ARTICLE VIII.
CONDITIONS TO THE OBLIGATIONS OF PURCHASER
The obligation of Purchaser to effect the transactions contemplated hereby to be
consummated at the Closing shall be subject to the satisfaction of each of the
following conditions, unless waived in writing by Purchaser.
8.1    Representations and Warranties; Performance.
(a)    The representations and warranties made by Seller herein and in the
Seller Related Documents shall be true and correct in all material respects as
of the Date of Execution and at and as of the Closing Date, with the same effect
as though made on such date.
(b)    Seller shall have performed and complied with each of its covenants
pursuant to this Agreement or any Seller Related Documents in all material
respects through the Closing Date (including without limitation, the timely
delivery to Purchaser of any materials required to be delivered pursuant to the
terms hereof).
8.2    Consents. Seller, Purchaser, Real Estate Purchasers and/or the TRS Entity
shall have received or obtained and the Regulatory Consents. Without limiting
the foregoing, Purchaser shall be satisfied, in its reasonable discretion, that
all material consents have been obtained and all required filings have been made
as a condition to the consummation of the transaction set forth in this
Agreement, including those set forth in Sections 2.3, 2.4, 2.6 and 2.7
(collectively, together with the Regulatory Consents, the “Required Consents”).
8.3    No Proceeding or Litigation. No injunction, judgment, order, decree,
ruling or charge shall be in effect under any action, suit or proceeding before
any Governmental Authority, court or quasi-judicial or administrative agency of
any federal, state, local or foreign jurisdiction or before any arbitrator that
(a) prevents consummation of any of the transactions contemplated by this
Agreement or (b) would cause any of the transactions contemplated by this
Agreement to be rescinded following

46

--------------------------------------------------------------------------------



consummation, provided that Purchaser has not solicited or encouraged any such
action, suit or proceeding.
8.4    Title Insurance. Purchaser shall have received the Title Policies in the
forms described in Section 4.10 and Purchaser shall have received satisfactory
evidence, including, without limitation, results of Uniform Commercial Code
Financing Statement searches, that all Assets are free and clear of encumbrances
other than the Permitted Encumbrances, and any Monetary Encumbrances as Seller
shall pay and discharge in full prior to or on or at the Closing.
8.5    Material Adverse Change. There has been no Material Adverse Change. For
purposes hereof, the term “Material Adverse Change” shall mean (a) any change or
event or effect that is or may be materially adverse to Seller, the Business, or
the operations, results of operations, assets, properties or financial condition
of any of the Facilities, individually, or all Facilities, taken as a whole; (b)
any change or event or effect that is or may be materially adverse to the
ability of Seller to perform its obligations under this Agreement or any of the
Seller Documents; (c) a material adverse effect on the ability of Seller to
consummate the transactions contemplated by this Agreement, including without
limitation any revocation of any License required to operate any of the
Facilities, the issuance of any moratorium on the acceptance of residents to any
of the Facilities, or the general denial of payment by any Governmental
Authority with respect to new admissions or the existing residents at any of the
Facilities; (d) any change or event or effect that adversely affects validity or
enforceability of this Agreement or any of the Seller Documents; (e) receipt of
notice from any Governmental Authority of a termination, revocation, rescission,
suspension or refusal to renew any of the Licenses; or (f) receipt of notice
from any Governmental Authority of a so-called “fast-track” decertification or a
survey finding of serious and immediate jeopardy at any Facility.
8.6    Census and Payor Mix Conditions.
(a)    Category Condition. With respect to each of the Facilities, the revenue
for the Facility during the Test Period deriving from Medicaid shall not exceed
ten percent (10%) of the total revenue for the Facility.
(b)     Census Conditions. With respect to the Facilities combined, the average
number of units/rooms occupied by Residents per day during the Test Period shall
not be less than ninety-three percent (93%).
As used in this Section, the term “Test Period” shall mean the twelve (12) month
period ending at the end of a calendar month occurring nearest the sixtieth
(60th) day preceding the Closing Date; except that to the extent the days that
any units/rooms in a Facility during such period are unavailable for occupancy
due to a casualty event, such days shall be excluded from the applicable Test
Period. Neither a unit/room of a Resident nor the revenue deriving therefrom
shall be included for purposes of the calculations conducted pursuant to this
Section if the Residency Agreement for such Resident contains terms that are
materially different from the terms set forth on the specimen agreement attached
hereto as Schedule 2.7(b) or to the extent that rent and other sums payable
thereunder are less than the rate set forth on Schedule 4.1(a)(v).
8.7    Other Agreements. Seller shall have delivered into the Closing escrow its
countersigned copies of this Agreement and the Seller Related Documents.

47

--------------------------------------------------------------------------------



ARTICLE IX.
CONDITIONS TO THE OBLIGATIONS OF SELLER
The obligation of Seller to effect the transactions contemplated hereby to be
consummated at the Closing shall be subject to the satisfaction of each of the
following conditions, unless waived in writing by Seller.
9.1    Representations and Warranties; Performance.
(a)    The representations and warranties made by Purchaser herein and in the
Purchaser Related Documents shall be true and correct in all material respects
on and as of the Date of Execution and at and as of the Closing Date, with the
same effect as though made on such date.
(b)    Purchaser shall have performed and complied with each of its covenants
pursuant to this Agreement or any Purchaser Related Documents in all material
respects through the Closing Date.
9.2    Consents. Seller, Purchaser, Real Estate Purchasers and/or the TRS Entity
shall have received or obtained the Required Consents.
9.3    No Proceeding or Litigation. No injunction, judgment, order, decree,
ruling or charge shall be in effect under any action, suit or proceeding before
any Governmental Authority, court or quasi-judicial or administrative agency of
any federal, state, local or foreign jurisdiction or before any arbitrator that
(a) prevents consummation of any of the transactions contemplated by this
Agreement or (b) would cause any of the transactions contemplated by this
Agreement to be rescinded following consummation, provided that Seller has not
solicited or encouraged any such action, suit or proceeding.
9.4    Other Agreements. Purchaser shall have delivered into the Closing escrow
its countersigned copies of this Agreement and the Purchaser Related Documents.
ARTICLE X.
CLOSING
10.1    Closing.
(a)    Possession. Possession of all Assets sold hereunder shall be delivered to
Real Estate Purchasers and the TRS Entity on the Closing Date.
(b)    Seller Closing Documents. Seller shall deliver or cause to be delivered
to Purchaser, on the Closing Date, the following Seller Documents:
(i)    duly executed Warranty Deeds for each Facility, in recordable form and
otherwise sufficient to convey such Facility to Real Estate Purchasers pursuant
to laws of the State of Nebraska, as reasonably approved by Real Estate
Purchasers and the Title Company;
(ii)    such additional bills of sale, certificates of title and other
appropriate instruments of assignment and conveyance, in form mutually but
reasonably satisfactory to Purchaser and Seller, dated as of the Closing Date,
conveying title to the Assets, free and clear of all liens, liabilities,
security interests or encumbrances except for Permitted Encumbrances;

48

--------------------------------------------------------------------------------



(iii)    duly executed titles and registrations to all vehicles included in the
FF&E;
(iv)    a then current resident/patient roll in the form attached as Schedule
2.7(b), updated Schedules to this Agreement, and schedule of refundable Move-In
Deposits all as certified by Seller as of the Closing Date as true, complete and
accurate;
(v)    originals of all of the Assumed Contracts, Assumed Residency Agreements
and Licenses;
(vi)    evidence of the authority of Seller to execute and deliver this
Agreement and the Seller Related Documents in order to effectuate the Closing;
(vii)    duly executed affidavits and documents in form satisfactory to obtain
the Title Policies, with a so-called non-imputation endorsement, without
exception for mechanic’s, materialman’s or other statutory liens;
(viii)    a closing statement setting forth in reasonable detail the financial
transactions contemplated by this Agreement to be consummated at the Closing
(“Closing Statement”), duly executed by Seller;
(ix)    a duly executed certificate of Seller certifying that the conditions set
forth in Article VIII have been satisfied and met as of the Closing Date;
(x)    duly executed certificates and affidavits of non-foreign status in form
reasonably acceptable to Purchaser;
(xi)    a statement certified by the chief executive or chief financial officer
of Seller as to the amount of unsettled Program Reimbursements as of the Closing
Date;
(xii)    an accounting of Resident Funds, including the warranty and all other
information required pursuant to Section 10.2;
(xiii)    a duly executed assumption and assignment of the applicable Provider
Agreement(s) in form and substance reasonably acceptable to the TRS Entity (the
“Provider Agreement Assignment”);
(xiv)    duly executed instruments providing for the assignment of Other
Contract Rights, and the assignment and assumption of the Assumed Contracts in
form and substance reasonably acceptable to Purchaser and Seller (the
“Assignment and Assumption Agreement”);
(xv)    such additional assignments in form reasonably acceptable to Purchaser
and Seller of all Assets that are intangible property, including, without
limitation, documents, chattel paper, instruments, contract rights, goodwill,
going concern value, general intangibles and Intellectual Property, but
excluding all Excluded Assets;
(xvi)    the duly executed Indemnity Holdback Agreement;

49

--------------------------------------------------------------------------------



(xvii)    Seller’s certificate with respect to the Closing Date Program
Reimbursement Reserve and related Program Reimbursement Reserve Report required
by Section 4.16(b);
(xviii)    the duly executed Management Agreement; and
(xix)    any other documents reasonably required by Purchaser or the Title
Company.
(c)    Purchaser Closing Documents. Purchaser shall deliver or cause to be
delivered to Seller, on the Closing Date, the following Purchaser Documents:
(i)    payment of the Purchase Price, as provided in Section 1.5;
(ii)    instructions executed by Purchaser authorizing the Deposit to be
released to Seller;
(iii)    evidence of the authority of Purchaser to execute and deliver this
Agreement and the Purchaser Related Documents in order to effectuate the
Closing;
(iv)    the Closing Statement, duly executed by Purchaser;
(v)    the Assignment and Assumption Agreement, duly executed by the appropriate
Purchaser designees;
(vi)    the Provider Agreement Assignment, duly executed by the TRS Entity;
(vii)    a duly executed certificate of Purchaser certifying that the conditions
set forth in Article IX have been satisfied and met as of the Closing Date;
(viii)    Purchaser’s counterpart to the Closing Statement;
(ix)    the duly executed Indemnity Holdback Agreement;
(x)    the duly executed Management Agreement; and
(xi)    any other documents reasonably required by Seller.
(d)    Automatic Payment Methods. Seller shall terminate all electronic fund
transfers and other automatic payment methods relating to Third Party Payor
Programs and health maintenance organizations within thirty (30) days after the
Closing Date in order to facilitate the transactions contemplated in this
Agreement.
10.2    Resident Funds. At the Closing, Seller shall transfer all funds
belonging to Residents which are held by Seller in a custodial capacity (other
than Move-In Deposits), including any Resident deposits required by Third Party
Payor Programs (collectively, “Resident Funds”), to a bank account designated by
Purchaser and Purchaser shall, in writing, acknowledge receipt of and expressly
assume all of Seller’s financial and custodial obligations with respect thereto,
it being the intent and purpose of this provision that, at the Closing, Seller
will be relieved of all fiduciary and custodial obligation with respect

50

--------------------------------------------------------------------------------



to such Resident Funds and that Purchaser or its designee will assume all such
obligations and be directly accountable to the Residents with respect to all
Resident Funds actually received by Purchaser. At the Closing, Seller shall
provide Purchaser with an accounting of all Resident Funds as of the Closing,
subject to adjustment within fifteen (15) days following the Closing Date. Such
accounting will set forth the names of the Residents for whom such Resident
Funds are held and the amounts held on behalf of each Resident, and will be
organized by Facility. The accounting must include Seller’s warranty that the
accounting is true, correct and complete as of the Closing Date, subject to
adjustment during the fifteen (15) day period referenced above.
Notwithstanding the foregoing, Seller will indemnify and hold Purchaser
Indemnified Parties harmless from all liabilities, claims and demands in the
event the amount of such Resident Funds, if any, refunded to an individual
Resident does not represent the full amount due to the individual Resident as of
the date of the Final Reconciliation.
10.3    Closing Adjustments.
(a)    Real Estate and Personal Property Taxes; Prorations. Real and personal
property taxes and assessments shall be prorated as of the Closing Date for the
Facility to which they relate. Said prorations shall be based on the tax year of
the municipality in which the Assets are located and shall be based on the most
recent available bill and which are paid prior to delinquency. Said prorations
shall be paid prior to all taxes being delinquent with reference to the most
recent available tax information with a post-closing re-proration being made
within thirty (30) days after either party’s receipt of the actual final tax
bills for the applicable years. If such amounts are not paid by Seller to
Purchaser, or by Purchaser to Seller, as the case may be, within thirty (30)
days after the post-closing re-proration, then the amount owed shall accrue
interest thereafter at the rate of 1.5% per month; provided, however, that in no
event will interest be charged in excess of the amount permitted by Applicable
Law.
(b)    Prepaid Resident Fees. In accordance with Section 6.1, Purchaser shall
receive a credit for all prepaid resident/patient fees and Move-In Deposits,
which amounts shall be subject to reconciliation pursuant to Section 10.5.
(c)    Other Prorations. Charges for water, fuel, gas, oil, heat, electricity
and other utilities, operating charges and other prepaid amounts shall be
prorated as of the Closing Date for the Facility to which they relate to the
extent such accounts are transferred at Closing; provided, that, accounts for
water, fuel, gas, oil, heat, electricity and other utilities to the greatest
extent practicable shall not be transferred at Closing and each party shall
cooperate with the other in order to facilitate a smooth transition through the
termination of prior accounts and opening of new accounts effective as of the
Effective Time. Any such prorated amounts will not be paid pursuant to the
Closing Statement, but will instead be part of the post-closing reconciliation
process described in Section 10.5.
(d)    Estimated Costs. All payables, including accounts payable for Inventory,
utilities, payroll, services, supplies and materials, which accrue prior to the
Effective Time shall be Seller’s responsibility and shall be subject to the
reconciliation process described in Section 10.5. All payables, including
accounts payable for Inventory, utilities, payroll, services, supplies and
materials, which accrue after Effective Time shall be paid by Purchaser.

51

--------------------------------------------------------------------------------



(e)    Closing Statement Accounting. All calculations and prorations under this
Section 10.3 shall be made on the accrual basis of accounting.
10.4    Other Costs at the Closing.
(a)    At or before the Closing, Seller shall pay (i) any and all recordation
and transfer taxes (including real property transfer taxes) ; and (ii) all sales
tax payable with respect to the transfer of tangible personal property included
within the Assets. Each of Purchaser and Seller shall pay fifty percent (50%) of
any escrow or similar closing charges of the Title Company
(b)    At or before the Closing, the TRS Entity or Real Estate Purchaser shall
pay (i) the title exam fees and the basic premium for the Title Policies, (ii)
the cost of all title endorsements, (iii) the costs of preparing the Survey,
(iv) the costs of any UCC searches, (v) any mortgage tax, (vi) any recording
fees; (vii) any sales tax with respect to tangible personal property included
within the Assets, and (viii) fifty percent (50%) of any escrow or similar
closing charges of the Title Company.
10.5    Post-Closing Purchase Price Reconciliation. Within sixty (60) days after
the Closing Date, representatives of Purchaser shall prepare and deliver to
Seller a proposed initial statement of reconciliation itemizing the following:
(a) all costs, charges and expenses paid by one party with respect to the
Facilities (for operating costs, utilities, payroll, property taxes and the like
which are for time periods occurring both before and after the Effective Time)
that are properly allocable to the other party; (b) all Resident rents and
service fees actually collected by either party with respect to the Facilities,
and (c) all other allocated and prorated amounts identified in Section 10.3
above (the “Initial Reconciliation”) and to whom such amounts should be properly
allocated. The Initial Reconciliation shall include appropriate detail to
identify the items being adjusted. A final reconciliation of all such expenses,
costs, charges, service fees and rents shall be prepared by Purchaser and Seller
within ninety (90) days after the Closing Date (the “Final Reconciliation”).
Throughout the period leading up to the Initial Reconciliation and the Final
Reconciliation, each party shall provide to the other party any information it
may receive regarding the revenue and expense items described in clauses (a) and
(b) of this Section 10.5 and all other allocated and prorated amounts identified
in Section 10.3 above. The Final Reconciliation shall appropriately reflect the
net amount owed to Purchaser or to Seller as a result of such reconciliation,
but without any proration or adjustment made as a result of Inventory, supplies,
or other consumables on hand at the Closing (none of which shall be subject to
proration or adjustment). After approval of the Final Reconciliation by both
parties, the party determined to owe cash as a result of such Final
Reconciliation shall promptly pay such cash to the other party. Notwithstanding
the foregoing: (y) in the event that after the approval of the Final
Reconciliation any the TRS Entity receives any amount from any Third Party Payor
Program relating to the provision of services during any period prior to the
Effective Time, Purchaser shall cause such TRS Entity to pay such amount to
Seller as provided in Sections 6.1 and 6.2; and (z) in the event that after the
approval of the Final Reconciliation, Seller receives any amount from any Third
Party Payor Program relating to the provision of services during any period
after the Effective Time, Seller shall pay such amount to Purchaser as provided
in Sections 6.1 and 6.2.

52

--------------------------------------------------------------------------------



ARTICLE XI.
CONDEMNATION; DAMAGE OR DESTRUCTION
11.1    Condemnation.
(a)    In the event that any proceedings for the condemnation of the Real
Property or any portion thereof are instituted by any Governmental Authority
prior to Closing, then promptly upon obtaining knowledge of the institution of
such proceedings, each party will notify the other party in writing (the
“Condemnation Notice”) of the pendency of such proceedings. As used in this
Section 11.1: (i) the terms “condemnation”, or “condemn” or “taking” means the
exercise of, or intent to exercise, the power of eminent domain, expressed in
writing, as well as the filing of any proceeding for such purpose, by a
Condemning Authority, and shall include a voluntary sale by Seller to any such
Condemning Authority, either under the threat of condemnation or while such
proceedings are pending; and (ii) the term “Condemning Authority” means a
Governmental Authority with the right or power of eminent domain. A condemnation
shall be deemed to occur in point of time upon the actual physical taking of
possession pursuant to the exercise of said power of eminent domain. For
avoidance of doubt, a condemnation proceeding shall be deemed to commence upon
receipt of written notice of the intent to condemn.
(b)    If proceedings for condemnation are instituted by any Condemning
Authority with respect to any Real Property or any portion thereof prior to
Closing (a “Condemned Property”), then at the election of Purchaser, which
election shall be set forth in a written notice from Purchaser to Seller (the
“Condemnation Election Notice”), either: (i) this Agreement shall terminate
pursuant to this Section 11 upon delivery of the Condemnation Election Notice to
Purchaser; (ii) the Condemned Property and all other Assets and Assumed
Liabilities that are related to such Condemned Property (collectively, the
“Condemned Property Elements”) shall be excluded from the transactions
contemplated by this Agreement pursuant to Section 11.1(c) and the Closing shall
proceed with respect to the balance of the Assets and Assumed Liabilities; or
(iii) this Agreement shall remain in full force and effect, Purchaser shall not
be entitled to an abatement of the Purchase Price by reason of such
condemnation, and the proceeds of any award or payment in respect of such
condemnation shall be paid over to, or assigned to, Purchaser, as applicable, at
the Closing. The Condemnation Election Notice shall be delivered by Purchaser to
Seller within twenty (20) Business Days following the receipt by Purchaser of
the Condemnation Notice. If Purchaser fails to deliver the Condemnation Election
Notice within that twenty (20) Business Day period, Purchaser shall be deemed to
have elected to terminate this Agreement in its entirety. Any termination of
this Agreement pursuant to this Section 11.1(b) shall be in accordance with
Article XII below. Condemned Property shall also include any Facility to the
extent any change of grade or closing of any such street or highway abutting or
adjacent to such Facility would materially impair access to and from such
Facility or otherwise materially interfere with its occupancy and use as a
senior housing facility.
(c)    In the event that Purchaser makes the election under Section 11.1(b)
(ii): (i) all of the respective covenants, obligations, representations and
warranties of each of the parties in this Agreement with respect to the
Condemned Property Elements shall be void ab initio and of no force or effect;
(ii) the Purchase Price shall be reduced by the aggregate fair market values of
the Condemned Property Elements; (iii) Seller and Purchaser shall mutually
execute a written amendment to this Agreement, to be prepared by Purchaser and
subject to the approval of Seller, in its sole and absolute discretion, to
confirm and evidence the reduction in the Purchase Price and the application of
the

53

--------------------------------------------------------------------------------



provisions of this Section 11.1(c) with respect to the Condemned Property
Elements; and (iv) all proceeds from such condemnation shall belong to the
applicable Seller.
11.2    Damage or Destruction.
(a)    Subject to the provisions of Section 11.2(b): (x) all risk or loss
concerning the Assets that occurs on or prior to the Closing shall be borne by
Seller; and (y) all risk of loss concerning the Assets that occurs after the
Closing shall be borne by Purchaser.
(b)    In the event that, on or prior to the Closing Date, the Assets are
damaged in whole or in part by fire or other casualty, the following procedures
shall apply:
(i)    Seller shall notify Purchaser in writing of the damage within two (2)
Business Days following Seller becoming aware of such damage (the “Asset Damage
Notice”).
(ii)    If the estimated costs of repairing damage to any Real Property (the
“Damaged Property”) and any Assets located on the Damaged Property
(collectively, the “Damaged Property Components”) is less than Five Hundred
Thousand and No/100 Dollars ($500,000.00) (the “Damage Threshold Amount”), which
estimated repair costs (the “Estimated Repair Costs”) shall be determined in
accordance with Section 11.2(b)(iii), then the provisions of Section 11.2(c) of
this Agreement shall exclusively apply. In the event that the Estimated Repair
Costs to repair damage to the Damaged Property Components for any Damaged
Property is equal to or greater than the Damage Threshold Amount, then the
provisions of Section 11.2(d) of this Agreement shall exclusively apply.
(iii)    Within thirty (30) calendar days following the delivery of the Asset
Damage Notice, Seller shall deliver to Purchaser a written notice (the “Damage
Estimate Notice”) that sets forth Seller’s reasonable estimate of Estimated
Repair Costs to repair the damage to the Damage Property Components for the
Damaged Property. In the event that Purchaser reasonably challenges Seller’s
estimate of the Estimated Repair Costs in the Damage Estimate Notice, then
Purchaser must deliver a written notice to Seller (the “Estimate Dispute
Notice”) within thirty (30) days following Purchaser’s receipt of the Damage
Estimate Notice that sets forth Purchaser’s estimate of the Estimated Repair
Costs. If Purchaser fails to deliver the Estimated Dispute Notice to Seller
within such thirty (30) day period, Purchaser shall be deemed to have waived its
right to challenge Seller’s estimate of the Estimated Repair Costs in the Damage
Estimate Notice and Seller’s estimate shall be binding on the Parties. In the
event that Purchaser delivers an Estimate Dispute Notice to Seller, then Seller
shall deliver a written notice to Purchaser (the “Estimate Response Notice”),
within three (3) Business Days following the delivery of the Estimate Dispute
Notice, electing to either: (i) utilize Purchaser’s estimate of Estimated Repair
Costs in the Estimate Dispute Notice, in which case Purchaser’s estimate shall
be final and binding on the parties, or (ii) have the Estimated Repair Costs
determined by a contractor licensed in the State of Nebraska reasonably
acceptable to both Purchaser and Seller (the “Estimating Contractor”). Failure
by Seller to deliver the Estimate Response Notice to Purchaser prior to the
expiration of such three (3) Business Day period (the “Estimate Election
Deadline”) shall be deemed to be Seller’s election to have the Estimated Repair
Costs determined by an Estimating Contractor. In the event that Seller elects or
is deemed to have elected to have the Estimated Repair Costs determined by an
Estimating Contractor, the parties shall mutually attempt to agree on an
Estimating Contractor within five (5) Business Days following the Estimating
Election Deadline. If the parties are unable to mutually agree on an Estimating
Contractor, then prior to the expiration of the five (5) Business Day period,
Seller and Purchaser shall each designate

54

--------------------------------------------------------------------------------



in writing to the other party a contractor licensed in the State of Nebraska and
those two designated contractors shall select the Estimating Contractor. The
determination by the Estimating Contractor of the amount of the Estimated Repair
Costs shall be final and binding on the parties.
(c)    In the event that the Estimated Repair Costs to the Damaged Property
Components for any Damaged Property, as determined pursuant to Section
11.2(b)(iii), is less than the Damage Threshold Amount, then Seller shall
deliver a written notice to Purchaser (the “Minor Damage Election Notice”) in
which Seller elects either to: (i) have Seller that owns the Damaged Property
repair the damage to the Damaged Property Components prior to Closing (which
shall be extended for a reasonable period of time to permit performance of such
repairs) at no cost or expense to Purchaser; or (b) not repair such damage prior
to Closing, in which case Purchaser shall be entitled to a credit against the
Purchase Price in the amount of the Estimated Repair Costs. If Seller fails to
deliver the Minor Damage Election Notice to Purchaser within five (5) Business
Days following the determination of Estimated Repair Costs pursuant to Section
11.2(b)(iii), Seller shall be deemed to have elected to have the applicable
Seller repair the Damaged Property Components.
(d)    In the event that the Estimated Repair Costs to the Damaged Property
Components for any Damaged Property, as determined pursuant to Section
11.2(b)(iii), is equal to or greater than the Damage Threshold Amount, at the
election of Purchaser, which election shall be set forth in a written notice
from Purchaser to Seller (the “Major Damage Election Notice”), this Agreement
may be terminated pursuant to this Section upon delivery of the Major Damage
Election Notice to Seller. The Major Damage Election Notice shall be delivered
by Purchaser to Seller within five (5) Business Days following the final
determination of the Estimated Repair Amount pursuant to Section 11.2(b)(iii).
If Purchaser fails to deliver the Major Damage Election Notice within that five
(5) Business Day period, Purchaser shall be deemed to have elected to terminate
this Agreement. If Purchaser elects to proceed with the Closing of the
transactions contemplated under and pursuant to the provisions of this
Agreement, Seller shall (i) assign to Purchaser the right to collect any and all
insurance proceeds in respect of such Damaged Property after the Closing, and
(ii) provide Purchaser a credit against the Purchase Price in an amount of equal
to (a) any applicable deductible and (b) any insurance proceeds received as of
the Closing Date. Any termination of this Agreement pursuant to this Section
11.2 shall be in accordance with Article XII below.
ARTICLE XII.
TERMINATION; REMEDIES
12.1    Termination Events. This Agreement may be terminated as follows:
(a)    By mutual consent of the parties (a “Consent Termination”);
(b)    By Purchaser if the conditions to Closing set forth in Article VIII have
not been satisfied by the Outside Date for reasons other than a breach of this
Agreement by Purchaser (a “Purchaser Condition Termination”);
(c)    By Seller if the conditions to Closing set forth in Article IX have not
been satisfied by the Outside Date for reasons other than a breach of this
Agreement by Seller (a “Seller Condition Termination”);
(d)    By Purchaser as provided in Section 1.8;

55

--------------------------------------------------------------------------------



(e)    By Purchaser or Seller upon delivery of Regulatory Contingency
Termination Notice (a “Regulatory Contingency Termination”) pursuant to Section
5.5;
(f)    By Purchaser pursuant to Section 11.1 or 11.2 (a “Casualty/Condemnation
Termination”);
(g)    By Purchaser, in the event of a material breach of this Agreement by
Seller which breach is not cured after the notice and cure period provided for
in Section 12.2 (a “Seller Breach Termination”); or
(h)    By Seller, in the event of a material breach of this Agreement by
Purchaser which breach is not cured after the notice and cure period provided
for in Section 12.2 (a “Purchaser Breach Termination”).
12.2    Opportunity to Cure. No party to this Agreement may claim termination
pursuant to Section 12.1(g) or (h) or pursue any other remedy referred to in
this Section 12 on account of such breach by the other party, without first
giving the other party written notice of such breach and not less than thirty
(30) days within which to cure such or breach. The Closing Date shall be
postponed if necessary to afford such opportunity to cure. Seller may not claim
termination pursuant to Section 12.1(d) or pursue any other remedy referred to
in this Section 12 on account of Purchaser’s failure to deliver the Deposit to
Escrow Agent, without first giving Purchaser written notice of such breach and
not less than three (3) Business Days within which to cure such failure.
12.3    Effect of Termination; Remedies.
(a)    In the event of a termination of this Agreement by Purchaser or Seller
under this Section 12, (i) written notice thereof shall forthwith be given to
the other parties and the Escrow Agent; (ii) this Agreement shall forthwith
become void and of no further force or effect, other than with respect to
Sections 2.28, 3.4, 4.9, 5.1, 10.4, 12.3 and Article XIII of this Agreement
which shall survive the termination of this Agreement and shall be enforceable
by the parties hereto, and there shall be no liability or obligation on the part
of any party hereto, except for breaches of the surviving provisions of this
Agreement set forth immediately above; (iii) Purchaser shall have no right,
option, title or interest to purchase the Assets, or any portion thereof; (iv)
the Escrow Agreement shall be terminated; (v) if the event of termination is a
Refundable Event, Escrow Agent shall return the Deposit to Purchaser, together
with any interest earned thereon, if any, as set forth in this Agreement; (vi)
if the event of termination is not a Refundable Event, Escrow Agent shall pay
the Deposit to Seller, together with any interest earned thereon; and (vii)
Purchaser shall withdraw its regulatory filings related to the transactions
contemplated by this Agreement or made for the operation of the Facilities and
the Business after the Closing. The parties will promptly execute any documents
and instructions reasonably requested by the other party or Escrow Agent
relating to the termination of this Agreement or the Escrow Agreement or the
delivery of the Deposit pursuant to this Agreement. “Refundable Events” are
expressly limited to the following events: (a) a Consent Termination, (b) a
Seller Breach Termination; (c) a Regulatory Contingency Termination; (d) a
Purchaser Condition Termination; (e) a Seller Condition Termination, or (f) a
Casualty / Condemnation Termination. If this Agreement is terminated for any of
the above reasons, then a Refundable Event shall have occurred and the Deposit
shall be promptly refunded to Purchaser.

56

--------------------------------------------------------------------------------



(b)    If a Seller Breach Termination occurs, Purchaser shall be entitled to a
return of the Deposit and to receive a sum equal to Purchaser’s out-of-pocket
costs and expenses, including attorneys’ fees and expenses, from Seller, jointly
and severally, as liquidated damages, which reimbursement of costs and expenses
shall not exceed the sum of One Hundred Thousand and No/100 Dollars
($100,000.00). If, after a default by any Seller that is not cured within the
applicable cure period, Purchaser has not terminated this Agreement, Purchaser
may (i) seek and shall be entitled to specific performance of Seller’s
obligations under this Agreement, (ii) pursue a claim for all costs and
expenses, including reasonable attorney fees and expenses, in pursuing such
claim and, if Purchaser so elects, Purchaser may concurrently with (that is, in
the same complaint but not in a separate action) and in the alternative to such
claim for specific performance and related costs and expenses, pursue a claim
for liquidated damages as set forth in this Section 12.3(b), and (iii) pursue
any other rights or remedies Purchaser may have, whether under this Agreement or
otherwise, at law or in equity. Upon the receipt of liquidated damages as set
forth in this Section 12.3(b), no party shall have any further rights or
obligations under this Agreement, except as provided in Section 12.3(a). If the
Closing does not occur, the remedies provided for in this Section shall be the
exclusive remedy of Purchaser for a breach of this Agreement by Seller.
Notwithstanding the foregoing, the limitation of remedies provided for in this
Section shall not apply to (i) any indemnity obligations of Seller under this
Agreement, and (ii) any reasonable attorneys’ fees, costs and interest awarded
to Purchaser in any proceeding between Seller and Purchaser pursuant to or
arising from this Agreement in which Purchaser is the prevailing party.
(c)    If a Purchaser Breach Termination occurs, Seller shall be entitled to
receive the Deposit as liquidated damages and no party shall have any further
rights or obligations under this Agreement, except as otherwise provided in
Section 12.3(a). If Closing does not occur, the remedies provided for in this
Section shall be the exclusive remedy of Seller for a breach of this Agreement
by Purchaser.
12.4    DAMAGES. THE PARTIES AGREE THAT SELLER WILL SUFFER DAMAGES IN THE EVENT
OF THE BREACH OF THIS AGREEMENT BY PURCHASER. SUCH DAMAGES WILL, HOWEVER, BE
EXTREMELY DIFFICULT TO ASCERTAIN FOR THE FOLLOWING REASONS: (1) THE DAMAGES TO
WHICH SELLER WOULD BE ENTITLED IN A COURT OF LAW MAY BE BASED IN PART ON THE
DIFFERENCE BETWEEN THE ACTUAL VALUE OF THE ASSETS AND THE ASSUMED LIABILITIES AS
OF THE CLOSING DATE AND THE PURCHASE PRICE FOR THE ASSETS AND THE ASSUMED
LIABILITIES AS SET FORTH IN THIS AGREEMENT; (2) PROOF OF THE AMOUNT OF SUCH
DAMAGES MAY BE BASED ON OPINIONS OF VALUE OF THE ASSETS AND THE ASSUMED
LIABILITIES, WHICH CAN VARY IN SIGNIFICANT AMOUNTS; AND (3) IT IS IMPOSSIBLE TO
PREDICT AS OF THE DATE OF EXECUTION WHETHER THE VALUE OF THE ASSETS AND THE
ASSUMED LIABILITIES WILL INCREASE OR DECREASE AS OF THE CLOSING DATE. PURCHASER
AND SELLER DESIRE TO LIMIT THE AMOUNT OF DAMAGES FOR WHICH PURCHASER MIGHT BE
LIABLE SHOULD PURCHASER FAIL TO CONSUMMATE THE ACQUISITION UNDER THIS AGREEMENT.
PURCHASER AND SELLER WISH TO AVOID THE COSTS AND LENGTHY DELAYS WHICH WOULD
RESULT IF SELLER FILED A LAWSUIT TO COLLECT ITS DAMAGES FOR SUCH A BREACH OF
THIS AGREEMENT. THEREFORE, IF THE CLOSING DOES NOT OCCUR ON THE REQUIRED CLOSING
DATE DUE TO A BREACH OF THIS AGREEMENT BY PURCHASER, THEN THE SUM EQUAL TO THE
FULL AMOUNT OF THE LIQUIDATED DAMAGES SPECIFIED IN SECTION 12.3(c) SHALL BE
DEEMED TO CONSTITUTE A REASONABLE ESTIMATE OF THE DAMAGES.

57

--------------------------------------------------------------------------------



ARTICLE XIII.
MISCELLANEOUS PROVISIONS
13.1    Amendment and Modification. This Agreement may be amended, modified and
supplemented only by written agreement of the parties sought to be charged by
such amendment, modification or supplement.
13.2    Liability. Each Seller shall and is hereby liable for all duties,
obligations and liabilities of its own facility arising under or by virtue of
this Agreement, including, without limitation, in connection with any breach of
Seller’s representations, warranties or covenants of its facility. In no event
shall one Seller be liable for the other Seller’s facility or re, including but
not limited to those set forth in Article VII.
13.3    Waiver of Compliance; Consent. Any failure of Seller on the one hand, or
Purchaser, on the other hand, to comply with any obligation, covenant, agreement
or condition may be waived in writing by the other party, but such waiver or
failure to insist upon strict compliance with such obligation, covenant,
agreement or condition shall not operate as a waiver of, or estoppel with
respect to, any subsequent or other failure. Whenever this Agreement requires or
permits consent by or on behalf of any party, such consent shall be given in
writing in a manner consistent with the requirements for a waiver of compliance
as set forth in this Section 13.3.
13.4    Notices. All notices, requests, demands and other communications
required or permitted hereunder shall be in writing and shall be personally
delivered, or sent by facsimile or electronic transmission (provided that, if
notice is given by electronic transmission, a copy of such notice shall be
thereafter promptly deposited with an overnight commercial delivery service as
hereinafter provided), or sent by overnight commercial delivery service
(provided a receipt is available with respect to such delivery), and shall be
effective when received (including receipt of notice by facsimile or electronic
transmission):
(a)    If to Seller, to:
Dial – Ridgewood Senior Living, L.L.C.
11506 Nicholas Street Ste. 100
Omaha, NE 68154
Attention: Ted Lowndes
Fax No.: 402-493-5549
E-mail: Ted.Lowndes@dialsmi.com
Silvercrest Fountain View Independent Living L.P.
11506 Nicholas Street Ste. 100
Omaha, NE 68154
Attention: Robert J. Furley, CFO
Fax No.: 402-496-2120
E-mail: bfurley@dialrealtycorp.com


with a copy to:
Michael C. Carter, Esq.
11506 Nicholas Street, Ste. 103

58

--------------------------------------------------------------------------------



Omaha, NE 68154
Fax No.: 402-493-8069
E-mail: mike@mikecarterlaw.com
(b)    If to Purchaser, to:
GAHC3 NEBRASKA SENIOR HOUSING PORTFOLIO, LLC
c/o Griffin-American Healthcare REIT III, Inc.
18191 Von Karman Avenue, Suite 300
Irvine, CA 92612
Attn.: Stefan Oh
Email: soh@ahinvestors.com


with a copy to:
Arnall Golden Gregory LLP
171 17th Street, NW, Suite 2100
Atlanta, Georgia 30363
Attention: Steven A. Kaye, Esq.
Fax No.: (404) 873-8100
E-mail: steven.kaye@agg.com
or to such other person or address as any party shall furnish to the other
parties in writing pursuant to this Section 13.4.
13.5    Expenses. Except as otherwise provided herein, each party hereto shall
bear its own costs and expenses (including legal fees and expenses) incurred in
connection with this Agreement and the transactions contemplated hereby.
13.6    Attorneys’ Fees. In the event any proceeding or suit is brought to
enforce this Agreement, the prevailing party shall be entitled to all reasonable
costs and expenses (including reasonable attorneys’ fees) incurred by such party
in connection with any action, suit or proceeding to enforce the other’s
obligations under this Agreement.
13.7    Assignment. This Agreement and all the provisions hereof shall be
binding upon and inure to the benefit of the parties and their respective heirs,
successors and permitted assigns. Purchaser may without the prior written
consent of Seller (a) assign in whole or in part its rights under this Agreement
including its right to acquire any one or more Facilities (or any portion of the
Assets) to one or more Affiliates of Purchaser, including joint venture entities
in which Purchaser or its Affiliates share control with third parties, (b)
assign or collaterally assign its rights to indemnification to any lender,
assignee or Affiliate of Purchaser (each such assignee a “Purchaser’s Permitted
Assignee”). Notwithstanding the foregoing, any such assignment by Purchaser
pursuant to (a) or (b) shall not relieve Purchaser of any of its obligations
under this Agreement. Seller may not assign this Agreement without first
obtaining Purchaser’s prior written consent, which may be withheld in
Purchaser’s sole discretion. Upon an assignment by Purchaser of its rights under
the Agreement in accordance with this Section 13.7, Purchaser’s Permitted
Assignee(s) shall be deemed to be the Purchaser hereunder (as it relates to the

59

--------------------------------------------------------------------------------



subject of such assignment) and shall be the beneficiary of all of Seller’s
warranties, representations and covenants in favor of Purchaser under this
Agreement.
13.8    Governing Law. This Agreement shall be governed by the laws of the State
of Nebraska as to, without limitation, matters of validity, construction, effect
and performance but exclusive of its conflicts of laws provisions.
13.9    Business Day. If the date for the giving of notice or performance of any
duty or obligation hereunder falls on a day that is not a Business Day, such
date shall be automatically extended to the next Business Day. As used herein, a
“Business Day” means any day other than a Saturday, Sunday or any other day on
which United States federally chartered banks are authorized to be closed.
13.10    Counterparts; Electronic/Facsimile Signature. This Agreement may be
executed in two (2) or more counterparts, each of which shall be deemed an
original, but all of which together shall constitute one and the same
instrument. Executed counterparts of this Agreement or any amendment hereto may
be delivered by electronic or facsimile transmission.
13.11    Headings; Use of Terms; Section References. The Article and Section
headings contained in this Agreement are for reference purposes only and shall
not affect in any way the meaning or interpretation of this Agreement. The
singular shall include the plural and vice versa where the context shall so
require. All references herein to “including” shall mean “including without
limitation”. All Article, Section, Exhibit and Schedule references herein are to
Articles, Sections, Exhibits and Schedules of this Agreement, unless otherwise
specified.
13.12    Entire Agreement. This Agreement, which term as used throughout
includes the Exhibits and Schedules hereto, embodies the entire agreement and
understanding of the parties in respect of the subject matter contained herein.
There are no restrictions, promises, representations, warranties, covenants or
undertakings other than those expressly set forth or referred to herein. This
Agreement supersedes all prior agreements and understandings among the parties
hereto with respect to such subject matters contained herein.
13.13    Warranty of Authority. Each of the parties warrants that the persons
signing on its behalf have the right and power to enter into this Agreement and
to bind them to the terms of this Agreement.
13.14    Schedules. Nothing in any Schedule and Exhibit shall be deemed adequate
to disclose an exception to a representation or warranty made herein unless the
applicable Schedule or Exhibit identifies the exception and the specific
representation to which it relates with reasonable particularity and describes
the relevant facts in reasonable detail. The Schedules and Exhibits are arranged
in sections and subsections corresponding to the numbered and lettered sections
and subsections of the Agreement to which such Schedule and Exhibit relates. Any
fact or item disclosed on any Schedule and Exhibit hereto shall not be deemed by
reason only of such inclusion to be material and shall not be employed as a
point of reference in determining any standard of materiality under this
Agreement. In addition, disclosures on the Schedules and Exhibits are made on a
Facility by Facility basis and any such disclosure shall only relate to the
Facility so indicated. Several Schedules and Exhibits designated in this
Agreement are not attached to this Agreement as of the date of execution. Within
ten (10) Business Days following the execution of this Agreement, Seller shall
deliver to Purchaser a complete set of all Schedules not and Exhibits so
attached, together with Seller’s written authorization for Purchaser to affix
same to its executed copy of this

60

--------------------------------------------------------------------------------



Agreement, and Purchaser shall have the right to approve same to the extent the
content thereof is other than a disclosure by Seller.
13.15    Time of the Essence. Time is of the essence of this Agreement.
13.16    Representation by Counsel. The parties acknowledge that they have been
represented by independent legal counsel of their choosing throughout all of the
negotiations that preceded the execution of this Agreement, and that each party
has executed this Agreement with the consent and on the advice of such
independent legal counsel. This Agreement is a negotiated document. As a result,
any rule of construction providing for any ambiguity in the terms of this
Agreement to be construed against the draftsperson of this Agreement shall be
inapplicable to the interpretation of this Agreement.
13.17    Reliance. The rights of Purchaser to indemnification or any other
remedies under this Agreement shall not be impacted or limited by any knowledge
that Purchaser may have acquired, or could have acquired, whether before or
after the Closing Date, by any investigation or diligence by Purchaser or
otherwise. Seller hereby acknowledges and agrees that, in executing and in
carrying out the provisions of this Agreement, regardless of any investigation
made (or not made) by or on behalf of Purchaser, and regardless of the results
of any such investigation made by Purchaser, Purchaser is expressly relying upon
the representations, warranties and covenants of Seller contained in this
Agreement and any Seller Related Documents.
13.18    Publicity. No party shall issue any press release or public
announcement relating to the subject matter of this Agreement without the prior
written approval of the other parties, which approval shall not be unreasonably
withheld or delayed; provided, however, that any party may make (without the
consent of the other party) (a) such public disclosure it believes in good faith
is required by Applicable Law (in which case, to the extent practicable, the
disclosing party shall advise the other parties and provide them with a copy of
the proposed disclosure prior to making the disclosure) and (b) disclosures in
connection with satisfying or obtaining any Required Consent or disclosures of
information already in the public domain.
13.19    Jurisdiction; Waiver of Jury Trial. Except as otherwise provided in
this Agreement, in the event any party to this Agreement commences any
litigation, proceeding or other legal action in connection with or relating to
this Agreement, any Seller Related Document or Purchaser Related Document or any
matters described or contemplated herein or therein, the parties to this
Agreement hereby (a) agree under all circumstances absolutely and irrevocably to
institute any litigation, proceeding or other legal action in a court of
competent jurisdiction located within the City of Omaha, Nebraska, whether a
state or federal court; (b) agree that in the event of any such litigation,
proceeding or action, such parties will consent and submit to personal
jurisdiction in any such court described in clause (a) and to service of process
upon them in accordance with the rules and statutes governing service of process
(it being understood that nothing in this Section 13.19 shall be deemed to
prevent any party from seeking to remove any action to a federal court in Omaha,
Nebraska); and (c) agree to waive to the fullest extent permitted by law any
objection that they may now or hereafter have to the venue of any such
litigation, proceeding or action in any such court or that any such litigation,
proceeding or action was brought in an inconvenient forum. EACH OF THE PARTIES
HEREBY KNOWINGLY, VOLUNTARILY AND INTENTIONALLY WAIVES, TO THE FULLEST EXTENT
PERMITTED BY LAW, ANY RIGHT TO TRIAL BY JURY IN ANY LEGAL ACTION BROUGHT ON OR
WITH RESPECT TO THIS AGREEMENT, INCLUDING TO ENFORCE OR DEFEND ANY RIGHTS
HEREUNDER, AND

61

--------------------------------------------------------------------------------



AGREES THAT ANY SUCH ACTION SHALL BE TRIED BEFORE A COURT AND NOT BEFORE A JURY.
13.20    Knowledge. As used herein, “Knowledge” or similar capitalized terms
mean the knowledge of the Ted Lowndes, Robert J. Furley and Patrick Day
(collectively, the “Principals”) (or his/her successor in such position), and
each administrator for each Facility. For purposes of this definition, such
parties shall be deemed to have “knowledge” of a particular fact, circumstance
or other matter if any of such parties is or at any time was actually aware of
such fact, circumstance or other matter, or if any of such parties, after
conducting an investigation reasonable under the circumstances, should have been
aware of such fact, circumstance or other matter.
13.21    Cooperation with Audit. Seller acknowledges that Purchaser and its
intended assignee are or may be affiliated with a publicly registered company
(“Registered Company”) promoted by Purchaser or its affiliate. Seller
acknowledges that it has been advised that Purchaser or such assignee may be
required to make certain filings with the Securities and Exchange Commission
(the “SEC Filings”) that relate to the three most recent pre-acquisition fiscal
years (the “Audited Year”) and the current fiscal year through the date of
acquisition (the “stub period”) for the Property. To assist the assignee in
preparing the SEC Filings, Seller covenants to provide said assignee with the
following during the Diligence Period and thereafter until the first anniversary
of the Effective Time: (i) access to bank statements for the Audited Year and
stub period; (ii) rent roll as of the end of the Audited Year and stub period;
(iii) operating statements for the Audited Year and stub period; (iv) access to
the general ledger for the Audited Year and stub period; (v) cash receipts
schedule for each month in the Audited Year and stub period; (vi) access to
invoices for expenses and capital improvements in the Audited Year and stub
period; (vii) accounts payable ledger and accrued expense reconciliations;
(viii) check register for the 3-months following the Audited Year and stub
period; (ix) all leases and 5-year lease schedules; (x) copies of all insurance
documentation for the Audited Year and stub period; (xi) copies of accounts
receivable aging as of the end of the Audited Year and stub period along with an
explanation for all accounts over 30 days past due as of the end of the Audited
Year and stub period; (xii) signed representation letter in the form attached
hereto as Schedule “13.21-A” (“Representation Letter”), and (xiii) to the extent
necessary, a signed audit letter in the form attached hereto as Schedule
“13.21-B”(“Audit Letter”). Seller also agrees to deliver a signed Representation
Letter and signed Audit Letter to Purchaser within five (5) business days prior
to Closing, and such delivery shall be a condition to Closing. The provisions of
this Section shall survive Closing. Seller also agrees to reasonably cooperate
with Purchaser to obtain a comfort letter, as may be requested by Purchaser.




[SIGNATURE PAGES FOLLOW]



62

--------------------------------------------------------------------------------

CONFIDENTIAL; NOT FOR DISTRIBUTION FOR ANY PURPOSE



IN WITNESS WHEREOF, the parties hereto have executed or have caused their duly
authorized officers to execute this Agreement as of the date first written
above.


PURCHASER:


GAHC3 NEBRASKA SENIOR HOUSING PORTFOLIO, LLC




By:
Griffin-American Healthcare REIT III Holdings, LP, its Sole
Member                



By: Griffin-American Healthcare REIT III, Inc. its General Partner


By: /s/ Shannon K S Johnson        
Name: Shannon K S Johnson        
Title: Chief Financial Officer     




SELLERS:


DIAL – RIDGEWOOD SENIOR LIVING, L.L.C.




By: /s/ Ted Lowndes            
Name:      Ted Lowndes            
Title: Manager                




SILVERCREST FOUNTAIN VIEW INDEPENDENT LIVING L.P.




By: /s/ Robert J. Furley            
Name: Robert J. Furley            
Its: Manager of General Partner,     
Silvercrest Fountain View, LLC        








